         Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 1 of 159 Page ID #:1



 1 Ashley Farrell Pickett (SBN 271825)
     Bryan W. Patton (SBN 294910)
 2 GREENBERG TRAURIG, LLP
     1840 Century Park East, Suite 1900
 3 Los Angeles, CA 90067-2121
 4 Email: farrellpicketta@gtlaw.com
            pattonbw@gtlaw.com
 5 TEL: 310-586-7700
     FAX: 310-586-7800
 6
 7 Attorneys for Defendant
   WEST BRANDS, LLC, VERY GOOD TOURING, INC. AND
 8 KANYE WEST
 9 BRITANY M. ENGELMAN (SBN: 238618)
     ENGELMAN LAW, APC
10 bme@engelmanlawfirm.com
11 9595 Wilshire Boulevard, Suite 900
   Beverly Hills, CA 90212
12 Tel: (310) 424-5889
   Fax: (310) 693-5480
13
14 Attorneys for Defendant, AJR FILMS, INC.
15                           UNITED STATES DISTRICT COURT

16                           CENTRAL DISTRICT OF CALIFORNIA

17                                        WESTERN DIVISION

18
      MICHAEL PEARSON, individually             CASE NO. 2:21-cv-5022
19
      and on behalf of all others similarly
20    situated,                                 DEFENDANTS’ JOINT NOTICE OF
                    Plaintiff,                  REMOVAL PURSUANT TO 28 U.S.C.
21                                              SECTIONS 1332(d) AND 1453
             v.
22
      West Brands, LLC, a Delaware              FAC FILED: March 29, 2021
23    limited liability company; Very Good      ACTION REMOVED: June 21, 2021
24    Touring, Inc., a California
      corporation; Kanye West, an
25    individual; AJR Films Inc., a
26    California corporation; and DOES 1
      through 50, inclusive,
27
28                  Defendants.


                          NOTICE OF REMOVAL FROM STATE COURT
          Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 2 of 159 Page ID #:2



 1                                                  TABLE OF CONTENTS
 2
                                                                                                                                    Page
 3
 4   RELEVANT PROCEDURAL HISTORY .......................................................................... 1

 5   ALLEGATIONS OF THE COMPLAINT .......................................................................... 2
 6   SERVICE ON THE STATE COURT ................................................................................. 4
 7   VENUE ................................................................................................................................4
 8
     TIMELINESS ......................................................................................................................4
 9
     ORIGINAL JURISDICTION UNDER CAFA.................................................................... 5
10
11            The Proposed Class Contains At Least 100 Members. ............................................. 5
              Defendants Are Not A State, State Official, Or Other Governmental Entity. .......... 6
12            The Amount in Controversy Exceeds $5,000,000. ................................................... 6
13            Diversity of Citizenship .............................................................................................9

14   NO ADMISSION ...............................................................................................................12
15   CONCLUSION ..................................................................................................................12
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   i
                                  NOTICE OF REMOVAL FROM STATE COURT
          Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 3 of 159 Page ID #:3



 1                                               TABLE OF AUTHORITIES

 2                                                                                                                              Page(s)
 3   Federal Cases
 4   Aguilar v. McKesson Corp.,
 5     No. 1:16-CV-00308-LJO-SKO, 2016 WL 2616529 (E.D. Cal. May 6,
       2016) ...................................................................................................................11
 6
 7   Campbell v. Vitran Exp., Inc.,
       471 F. App’x 646 (9th Cir. 2012) ......................................................................... 6
 8
     Cortez v. United Nat. Foods, Inc.,
 9     No. 18-cv-04603-BLF, 2019 U.S. Dist. LEXIS 31540 (N.D. Cal. Feb. 27,
10     2019) .....................................................................................................................8
11   Dart Cherokee Basin Operating Co., LLC v. Owens,
12     574 U.S. 81 (2014) ............................................................................................1, 7

13   Ehrman v. Cox Communs., Inc.,
       932 F.3d 1223 (9th Cir. 2019) ............................................................................10
14
15   Fritsch v. Swift Transp. Co. of Ariz., LLC,
        899 F.3d 785 (9th Cir. 2018) ................................................................................ 8
16
     Gilbert v. David,
17
        235 U.S. 561 (1915) ..............................................................................................9
18
     Hertz Corp. v. Friend,
19     559 U.S. 77 (2010) ..........................................................................................1, 10
20
     Janis v. Health Net, Inc.,
21      472 F. App’x 533 (9th Cir. 2012) ......................................................................... 1
22   Johnson v. Columbia Props. Anchorage, LP,
23      437 F.3d 894 (9th Cir. 2006) ..............................................................................10
24   Jordan v. Nationstar Mortg. LLC,
25      781 F.3d 1178 (9th Cir. 2015) ..............................................................................7

26   Kanter v. Warner-Lambert Co.,
       265 F.3d 853 (9th Cir. 2001) ................................................................................ 9
27
28

                                                  ii
                                  NOTICE OF REMOVAL FROM STATE COURT
          Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 4 of 159 Page ID #:4



 1   Kenneth Rothschild Trust v. Morgan Stanley Dean Witter,
       199 F. Supp. 2d 993 (C.D. Cal. 2002) .................................................................. 6
 2
     Korn v. Polo Ralph Lauren Corporation,
 3     536 F. Supp. 2d 1199 (E.D. Cal. 2008) ................................................................ 6
 4
     Lara v. Trimac Transp. Servs. (W.) Inc.,
 5      CV 10-4280-GHK JCX, 2010 WL 3119366 (C.D. Cal. Aug. 6, 2010) ............... 6
 6   McCabe v. Gen. Foods, Inc.,
 7     811 F.2d 1336 (9th Cir. 1987) ..............................................................................2
 8   Rippee v. Boston Market Corp.,
 9      408 F. Supp. 2d 982 (S.D. Cal. 2005)................................................................... 6

10   Roth v. CHA Hollywood Med. Ctr., L.P.,
        720 F.3d 1121 (9th Cir. 2013) ..............................................................................4
11
12   Federal Statutes

13   28 U.S.C. § 1332(c)(1) .............................................................................................10
14   28 U.S.C. § 1332(d) ...............................................................................................1, 5
15
     28 U.S.C. § 1332(d)(1)(B) .........................................................................................5
16
     28 U.S.C. § 1332(d)(2)...............................................................................................9
17
     28 U.S.C. § 1332(d)(6)...............................................................................................7
18
19   28 U.S.C. § 1332(d)(7).............................................................................................11
20   28 U.S.C. § 1441(a) ...........................................................................................2, 4, 5
21   28 U.S.C. § 1441(b)(1).............................................................................................11
22
     28 U.S.C. § 1446 ........................................................................................................5
23
     28 U.S.C. § 1446(a) ...................................................................................................2
24
25   28 U.S.C. § 1446(b)(1)...............................................................................................5

26   28 U.S.C. § 1446(b)(3)...............................................................................................5
27   28 U.S.C. § 1446(d) ...................................................................................................4
28   28 U.S.C. § 1453 ........................................................................................................1
                                                 iii
                                 NOTICE OF REMOVAL FROM STATE COURT
          Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 5 of 159 Page ID #:5



 1   28 U.S.C. § 1453(a) ...................................................................................................5

 2   28 U.S.C. § 1453(b) ...................................................................................................5
 3   State Statutes
 4   Cal. Labor Code § 203 ...........................................................................................7, 8
 5
     Cal. Labor Code § 203(a)...........................................................................................7
 6
     Rules
 7
 8   Fed. R. Civ. P. 23 .......................................................................................................4

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 iv
                                 NOTICE OF REMOVAL FROM STATE COURT
           Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 6 of 159 Page ID #:6



 1           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2           PLEASE TAKE NOTICE that pursuant to the Class Action Fairness Act (“CAFA”),
 3   28 U.S.C. §§ 1332(d) and 1453, Defendants West Brands, LLC; Very Good Touring, Inc.;
 4   Kanye West; and AJR Films, Inc. (collectively, “Defendants”) hereby remove the above-
 5   captioned putative class action from the Superior Court of California, County of Los
 6   Angeles, to the United States District Court for the Central District of California.
 7   Defendants deny the allegations and relief sought in the First Amended Complaint
 8   (“FAC”), and file this Notice without waiving any defenses, exceptions, or obligations that
 9   may exist in Defendants’ favor. Defendants do not concede, and specifically reserve, their
10   rights to contest the suitability of this lawsuit, including for certification as a class action.
11   Defendants will provide evidence to support the allegations of this pleading as required in
12   the event a challenge is raised to the Court’s jurisdiction.1
13                           RELEVANT PROCEDURAL HISTORY
14           1.    On August 20, 2020, Plaintiff Michael Pearson (“Plaintiff”), individually and
15   on behalf of all others similarly-situated, filed a Class Action Complaint against
16   Defendants West Brands, LLC and AJR Films Inc., as well as now-dismissed parties
17   Sayven Entertainment Corporation and Mill Ticket Entertainment LLC, captioned Michael
18   Pearson v. West Brands, LLC et al., Case No. 20STCV31684, in the Superior Court of
19   California, County of Los Angeles (“State Court Action”). A true and correct copy of the
20   Complaint is attached hereto as Exhibit A.
21     1
            A removing defendant is only required to provide a “short and plain statement” of
22   the bases for removal and need not present or plead evidentiary detail. Dart Cherokee
23   Basin Operating Co., LLC v. Owens, 574 U.S. 81, 83 (2014); see also Janis v. Health
     Net, Inc., 472 F. App’x 533, 534 (9th Cir. 2012) (“Nothing in 28 U.S.C. § 1446 requires a
24   removing defendant to attach evidence of the federal court’s jurisdiction to its notice of
25   removal. Section 1446(a) requires merely a ‘short and plain statement of the grounds for
     removal.’ Moreover, we have observed that ‘it is clearly appropriate for the district
26   courts, in their discretion, to accept certain post-removal [evidence] as determinative of
27   the [jurisdictional requirements].’”); Hertz Corp. v. Friend, 559 U.S. 77, 96–97 (2010)
     (“When challenged on allegations of jurisdictional facts, the parties [who assert
28   jurisdiction] must support their allegations by competent proof.”).
                                         1
                         NOTICE OF REMOVAL FROM STATE COURT
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 7 of 159 Page ID #:7



 1         2.     On March 29, 2021, Plaintiff filed his First Amended Complaint, which
 2   dismissed defendants Sayven Entertainment Corporation and Mill Ticket Entertainment
 3   LLC and added additional defendants Very Good Touring, Inc. and Kanye West. A true
 4   and correct copy of the First Amended Complaint is attached hereto as Exhibit B.
 5         3.     As required by 28 U.S.C. § 1446(a), Defendants are attaching true copies of
 6   all other process, pleadings, and orders served upon Defendants in the State Court Action
 7   as Exhibit C.
 8         4.     Defendants West Brands, LLC; Very Good Touring, Inc.; Kanye West; and
 9   AJR Films, Inc. are the only defendants named in the State Court Action. The defendants
10   designated as DOES 1 to 50 are fictitious defendants, are not parties to the action, have
11   not been named or served, and are properly disregarded for the purpose of this removal.
12   28 U.S.C. § 1441(a); McCabe v. Gen. Foods, Inc., 811 F.2d 1336, 1339 (9th Cir. 1987).
13                          ALLEGATIONS OF THE COMPLAINT
14         5.     In the First Amended Complaint, Plaintiff seeks to pursue his claims on behalf
15   of one proposed class and seven proposed subclasses. (FAC, Ex. B at 033, ¶¶ 26-27.)
16                a.     Plaintiff defines his proposed class to include: “All non-exempt
17   performers, vocalist, crewmembers, or other persons in California who worked for
18   Defendants at a predetermined wage regardless of the hours worked.” (Id. at 033, ¶ 26.)
19                b.     Plaintiff also proposes the following subclasses:
20                     • Minimum Wage Subclass: all current and former employees who
21                       worked one or more shifts and were not paid their minimum wages;
22                     • Overtime Subclass: all current and former employees who worked
23                       one or more shifts in excess of eight (8) hours in a day;
24                     • Rest Break Subclass: all current and former employees who worked
25                       one or more shifts of three and one-half (3.5) hours or more or, in the
26                       case of Extra Players under Wage Order No. 12-2001, all current and
27                       former employees who worked one or more shifts of four (4) hours or
28                       more;

                                         2
                         NOTICE OF REMOVAL FROM STATE COURT
           Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 8 of 159 Page ID #:8



 1                    • Meal Period Subclass: all current and former employees who worked
 2                        (i) at least one shift in excess of five (5) hours, and/or (ii) at least one
 3                        shift in excess of ten (10) hours, or in the case of Extra Players under
 4                        Wage Order 12-2001, all current and former employees who worked
 5                        (i) at least one shift in excess of six (6) hours, and/or (ii) at least one
 6                        shift in excess of twelve (12) hours;
 7                    • Wage Statement Subclass: all current and former employees who
 8                        received a payment of wages;
 9                    • Waiting Time Penalty Subclass: all former non-exempt employees
10                        who separated from their employment with Defendants; and
11                    • Misclassification Subclass: all current and former independent
12                        contractors who worked one or more shifts.
13   (Id. at 033-034, ¶ 27(a)–(g).)
14           6.    Plaintiff asserts that he and “hundreds of other on-stage performers and
15   vocalist[s] (collectively, ‘Performers’)” were hired by Defendants in November 2019 “to
16   train, rehearse, and perform in a live opera by Kanye West entitled ‘Nebuchadnezzar,’
17   which took place on November 24, 2019 at the Hollywood Bowl.2” (Id. at 031, ¶ 15.)
18           7.    Plaintiff asserts that “Defendants uniformly subjected all non-exempt
19   employees to the same violations of the Labor Code, the applicable IWC Wage Order, and
20   the Business and Professions Code.” (Id. at 034, ¶ 29.) Plaintiff further contends that
21   “Defendants’ systematic course of illegal policies and practices . . . were applied to all non-
22
23     2
         Although Plaintiff does not even attempt to factually plead allegations beyond the
24   single Nebuchadnezzar Opera event, he explicitly seeks to represent a broad class of
25   persons who never worked this event. (Id. at 033, ¶ 26.) Specifically, Plaintiff seeks to
     represent all persons in California who, at any point during the last four years and nearly
26   ten months, worked for any of the Defendants—at any event or in any other context— for
27   a predetermined wage. (Id.) While this CAFA removal considers only to Performers at
     the Nebuchadnezzar Opera event in assessing putative class size and amount in
28   controversy, the actual numbers placed in controversy by the FAC are higher.
                                         3
                         NOTICE OF REMOVAL FROM STATE COURT
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 9 of 159 Page ID #:9



 1   exempt employees in violation of the Labor Code, the applicable IWC Wage Order, and
 2   the Business and Professions Code.” (Id. at 034, ¶ 30.)
 3         8.     Based on these allegations, Plaintiff asserts eight claims for alleged (i) failure
 4   to pay minimum wages; (ii) failure to pay overtime wages; (iii) failure to provide rest
 5   breaks; (iv) failure to provide meal periods; (v) failure to provide itemized wage
 6   statements; (vi) failure to timely pay wages at termination; (vii) violation of the Private
 7   Attorneys General Act; and (viii) Unlawful and Unfair Business Practices. (Id. at 037-044,
 8   ¶¶ 47–83.)
 9         9.     The FAC further seeks damages, statutory penalties, attorney’s fees, interests,
10   and costs of suit. (Id. at 044-045, Prayer for Relief (“Prayer”).)
11         10.    Defendants deny any liability to Plaintiff or to the putative class he seeks to
12   represent, and deny that Plaintiff or the putative class members are entitled to recover the
13   damages or other relief requested in the FAC. Defendants also submit that this action does
14   not satisfy the requirements for class certification under Federal Rule of Civil Procedure
15   23 or state law.
16                             SERVICE ON THE STATE COURT
17         11.    As required by 28 U.S.C. § 1446(d), Defendants will promptly file with the
18   Clerk of the Los Angeles Superior Court and serve on all parties a copy of this Notice of
19   Removal.
20                                             VENUE
21         12.    The State Court Action was filed in the Superior Court of the State of
22   California for the County of Los Angeles. Venue properly lies in the United States District
23   Court for the Central District of California pursuant to 28 U.S.C. § 1441(a).
24                                         TIMELINESS
25         13.    CAFA removal is timely so long as (1) the face of the complaint does not
26   plainly allege all elements required under CAFA (including the amount in controversy),
27   and (2) plaintiff has not served some other “paper” that concedes all elements needed for
28   diversity jurisdiction. See Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1125–

                                         4
                         NOTICE OF REMOVAL FROM STATE COURT
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 10 of 159 Page ID #:10



 1   26 (9th Cir. 2013) (a removing defendant may remove “on the basis of its own information,
 2   provided that it has not run afoul of either of the thirty-day deadlines” set forth in 28 U.S.C.
 3   § 1446(b)(1) or (b)(3)).
 4         14.    This removal is timely. The face of the Complaint does not allege all elements
 5   needed for CAFA jurisdiction (including the amount in controversy), and Plaintiff has not
 6   served some other “paper” that concedes all of the required elements.
 7                        ORIGINAL JURISDICTION UNDER CAFA
 8         15.    This Court has jurisdiction over this case under CAFA, 28 U.S.C. § 1332(d),
 9   and this case may be removed pursuant to the provisions of 28 U.S.C. § 1441(a).
10   Specifically, this is a putative civil class action wherein: (1) the proposed class contains at
11   least 100 members; (2) no defendant is a state, state official or other governmental entity;
12   (3) the total amount in controversy for all putative class members exceeds the sum or value
13   of $5,000,000, exclusive of interest and costs; and (4) there is diversity between at least
14   one putative class member and one Defendant. Therefore, CAFA authorizes the removal
15   of this action in accordance with 28 U.S.C. § 1446.
16         16.    This action satisfies CAFA’s definition of a class action, which is “any civil
17   action filed under rule 23 of the Federal Rules of Civil Procedure or similar State statute .
18   . . authorizing an action to be brought by 1 or more representative persons as a class action.”
19   28 U.S.C. § 1332(d)(1)(B); 28 U.S.C. § 1453(a), (b).
20   The Proposed Class Contains At Least 100 Members.
21         17.    Plaintiff seeks to represent a class of “All non-exempt performers, vocalist,
22   crewmembers, or other persons in California who worked for Defendants at a
23   predetermined wage regardless of the hours worked.” (Ex. B at 033, ¶ 26.) Plaintiff also
24   seeks to represent eight subclasses, including an “Overtime Subclass” consisting of “all
25   current and former employees who worked one or more shifts in excess of eight (8) hours
26   in a day.” (Id. at 033, ¶ 27(b).) Plaintiff alleges that this Overtime Subclass consists of at
27   least all Performers—defined as all on-stage performers and vocalists working on the
28   Nebuchadnezzar Opera—because “Defendants dismissed Plaintiff and the other

                                         5
                         NOTICE OF REMOVAL FROM STATE COURT
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 11 of 159 Page ID #:11



 1   Performers after over eight (8) hours of work on November 23, 2019.” (Id. at 031, ¶ 15;
 2   032, ¶ 19.)
 3          18.     There were in excess of 100 Performers—as defined by the FAC—working
 4   on the Nebuchadnezzar Opera. Moreover, Plaintiff alleges that there were “hundreds” of
 5   Performers working on the Nebuchadnezzar Opera (Id. at 031, ¶ 15.)
 6          19.     Although Defendants will contest the propriety of class certification, the
 7   proposed classes that Plaintiff seeks to certify meet the CAFA proposed class size
 8   requirement.
 9   Defendants Are Not A State, State Official, Or Other Governmental Entity.
10          20.     Defendants are not a state, state official, or other government entity.
11   The Amount in Controversy Exceeds $5,000,000.
12          21.     As an initial matter, Defendants in no way concede they have any liability to
13   Plaintiff or to the putative class or are even properly named parties to this lawsuit, and deny
14   that Plaintiff or the putative class members are entitled to recover the damages, statutory
15   penalties, attorney’s fees, interests, and costs of suit or any other requested relief in the
16   FAC.
17          22.     That said, the amount in controversy “is what amount is put ‘in controversy’
18   by the plaintiff’s complaint, not what a defendant will actually owe.” Korn v. Polo Ralph
19   Lauren Corporation, 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (quoting Rippee v.
20   Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005)). When measuring the
21   amount in controversy, “a court must ‘assume that the allegations of the complaint are true
22   and assume that a jury will return a verdict for the plaintiff on all claims made in the
23   complaint.’” Campbell v. Vitran Exp., Inc., 471 F. App’x 646, 648 (9th Cir. 2012) (citing
24   Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D.
25   Cal. 2002)). Further, defenses that a defendant may assert are not considered in assessing
26   the amount placed in controversy. See Lara v. Trimac Transp. Servs. (W.) Inc., CV 10-
27   4280-GHK JCX, 2010 WL 3119366, at *3 (C.D. Cal. Aug. 6, 2010) (“affirmative defenses,
28   counterclaims, and potential offsets may not be invoked to demonstrate the amount-in-

                                          6
                          NOTICE OF REMOVAL FROM STATE COURT
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 12 of 159 Page ID #:12



 1   controversy is actually less than the jurisdictional minimum.”).
 2         23.    Under 28 U.S.C. § 1332(d)(6), “[i]n any class action, the claims of the
 3   individual class members shall be aggregated to determine whether the matter in
 4   controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs.”
 5   “Congress and the Supreme Court have instructed [courts] to interpret CAFA’s provisions
 6   under section 1332 broadly in favor of removal,” Jordan v. Nationstar Mortg. LLC, 781
 7   F.3d 1178, 1184 (9th Cir. 2015), and “no antiremoval presumption attends cases invoking
 8   CAFA, which Congress enacted to facilitate adjudication of certain class actions in federal
 9   court.” Dart Cherokee Basin, 574 U.S. at 89.
10         24.    Statutory Penalties Pursuant to Labor Code § 203. Plaintiff seeks statutory
11   penalties under California Labor Code § 203, which provides that “if an employer willfully
12   fails to pay, without abatement or reduction . . . any wages of an employee who is
13   discharged or who quits, the wages of the employee shall continue as a penalty from the
14   due date thereof at the same rate until paid or until an action therefor is commenced; but
15   the wages shall not continue for more than 30 days.” Cal. Labor Code § 203(a). Plaintiff
16   seeks these penalties on behalf of “all former non-exempt employees who separated from
17   their employment with Defendants”—the “Waiting Time Penalty Subclass,” and pursues
18   these penalties for alleged failures to provide minimum wages, overtime wages, meal
19   periods, and rest periods. (FAC, Ex. B at 033, ¶ 27(f), Prayer ¶¶ 4, 5, 7.) Plaintiff contends
20   that all Performers—defined as all on-stage performers and vocalists working on the
21   Nebuchadnezzar Opera—were employed by Defendants and worked at least one shift in
22   excess of eight (8) hours without being paid overtime wages. (Id. at 031, ¶ 15; 032, ¶ 19.)
23   As such, under Plaintiff’s allegations, all Performers are owed overtime wages, and would
24   thus be owed statutory penalties under Labor Code § 203.
25         25.    Taking these allegations as true, and pursuant to Labor Code § 203, this places
26   in controversy 30 days’ wages for each Performer at the Nebuchadnezzar Opera. Based on
27   review of records, there were in excess of 630 Performers working at the Nebuchadnezzar
28   Opera who since separated from Defendant(s). Further, based on review of Defendant(s)

                                         7
                         NOTICE OF REMOVAL FROM STATE COURT
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 13 of 159 Page ID #:13



 1   company records, the average amount earned by each such Performer per day was in excess
 2   of $265. As such, Plaintiff’s claim for statutory penalties pursuant to Labor Code § 203
 3   places more than $5 million in controversy as follows: 630 Performers x $265 per day x
 4   30 days= $5,008,500.
 5         26.    Attorneys’ Fees through the Life of the Litigation. Although the amount in
 6   controversy threshold is satisfied based solely on the statutory penalties Plaintiff seeks,
 7   Plaintiff also pursues class-wide recovery of attorneys’ fees. (FAC, Ex. B, Prayer ¶ 10.)
 8   The amount in controversy includes all reasonable attorneys’ fees not merely through the
 9   date of removal, but through resolution of the action. See Fritsch v. Swift Transp. Co. of
10   Ariz., LLC, 899 F.3d 785, 795 (9th Cir. 2018).
11         27.    Based on experience, the pendency of this action, the scope of the action, and
12   the issues raised by the pleading, Defendants reasonably estimate that Plaintiff’s counsel
13   will seek to recover up to six figures in fees in this action, or more. Further, although not
14   applied as a per se rule, the 25% benchmark is typically applied by courts in this Circuit to
15   assess the amount in controversy in these types of cases. See, e.g., Cortez v. United Nat.
16   Foods, Inc., No. 18-cv-04603-BLF, 2019 U.S. Dist. LEXIS 31540, at *23 (N.D. Cal. Feb.
17   27, 2019) (“While the Court acknowledges the 25% benchmark does not automatically
18   apply in all cases, the benchmark need only be adjusted when special circumstances
19   indicate that the percentage recovery would be either too small or too large in light of the
20   hours devoted to the case or other relevant factors. Plaintiff does not raise any factors
21   counseling against the application of the 25% benchmark, nor does the record before the
22   Court reflect that a departure from this benchmark is warranted. In the Court's experience,
23   this appears to be a typical wage and hour class action to which courts in this Circuit would
24   likely apply the 25% benchmark rate.”). Using the same 25 percent estimate, based on the
25   amount placed in controversy solely by Plaintiff’s claim for statutory penalties under
26   California Labor Code § 203, Plaintiff’s request for attorneys’ fees places an additional
27   $1,252,125 in controversy: $5,008,500 x 25% = $1,252,125.
28         28.    Plaintiff’s Remaining Claims. Although the previously discussed waiting

                                         8
                         NOTICE OF REMOVAL FROM STATE COURT
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 14 of 159 Page ID #:14



 1   time penalty claim alone demonstrates that the amount in controversy requirement is
 2   exceeded, Plaintiff pleads additional claims for (i) failure to pay minimum wages; (ii)
 3   failure to pay overtime wages; (iii) failure to provide rest breaks; (iv) failure to provide
 4   meal periods; and (v) failure to provide itemized wage statements—all of which place
 5   additional amounts in controversy. Moreover, Defendants’ aforementioned calculations
 6   are premised solely on the Performers at a single event—the Nebuchadnezzar Opera.
 7   Plaintiff’s class definition, however, is not so limited—attempting to pursue claims on
 8   behalf of a broad group of persons well-beyond the Nebuchadnezzar Opera. (FAC, Ex. B
 9   at 033, ¶ 26.) Although impossible to quantify as the FAC wholly fails to even attempt to
10   factually allege a violation beyond the Nebuchadnezzar Opera, Plaintiff explicitly seeks to
11   represent a broad class of persons who never worked this event. (Id.) Specifically, Plaintiff
12   seeks to represent all persons in California who, at any point during the last four years and
13   nearly ten months, worked for any of the Defendants—at any event or in any other
14   context—for a predetermined wage. (Id.) While this CAFA removal considers only the
15   Performers at the Nebuchadnezzar Opera event in assessing putative class size and amount
16   in controversy, the actual amount placed in controversy by the FAC is higher.
17         29.     As demonstrated, the amount in controversy in this action exceeds
18   $5,000,000.
19   Diversity of Citizenship
20         30.     CAFA’s minimum diversity requirement is satisfied when at least one
21   putative class member is a citizen of a state different from any defendant. 28 U.S.C.
22   § 1332(d)(2).
23         31.     For diversity purposes, a person is a “citizen” of the state in which he or she
24   is domiciled. Gilbert v. David, 235 U.S. 561, 569 (1915); Kanter v. Warner-Lambert Co.,
25   265 F.3d 853, 857 (9th Cir. 2001).
26         32.     Defendants are informed and believe that Plaintiff is a California citizen and
27   not a citizen of the State of Wyoming.
28         33.     For diversity purposes, a corporation “shall be deemed to be a citizen of every

                                         9
                         NOTICE OF REMOVAL FROM STATE COURT
           Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 15 of 159 Page ID #:15



 1   State and foreign state where it has its principal place of business.” 28 U.S.C. § 1332(c)(1).
 2   To determine a corporation’s principal place of business, courts apply the “nerve center”
 3   test, which deems the principal place of business to be the state in which the corporation’s
 4   officers direct, control, and coordinate the corporation’s activities. Hertz Corp., 559 U.S.
 5   at 91. A corporation’s principal place of business will typically be where the corporation
 6   maintains its headquarters. Id. at 81.
 7            34.   At the time the State Court Action was filed, at the time of the filing of the
 8   FAC, and at the time of removal, Defendant AJR Films, Inc. was, and still is, incorporated
 9   in the State of California with its principal place of business in the State of California.
10   Thus, Defendant AJR Films, Inc. is a citizen of the State of California, where it is
11   incorporated and where it has its principal place of business.
12            35.   At the time the State Court Action was filed, at the time of the filing of the
13   FAC, and at the time of removal, Defendant Very Good Touring, Inc. was, and still is,
14   incorporated in the State of California with its principal place of business in the State of
15   California. Thus, Defendant Very Good Touring, Inc. is a citizen of the State of California,
16   where it is incorporated and where it has its principal place of business.
17            36.   At the time the State Court Action was filed, at the time of the filing of the
18   FAC, and at the time of removal, Defendant Kanye West was, and still is, domiciled in
19   Wyoming where he intends to remain indefinitely. As such, Defendant Kanye West is a
20   citizen of the State of Wyoming.
21            37.   For diversity purposes, “an LLC is a citizen of every state of which its
22   owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894,
23   899 (9th Cir. 2006). Defendant West Brands, LLC is comprised of one member, Kanye
24   West. At the time the State Court Action was filed, at the time of the filing of the FAC,
25   and at the time of removal, Kanye West was, and still is, domiciled in Wyoming where he
26   intends to remain indefinitely, and is therefore a citizen of the State of Wyoming. Thus,
27   Defendant West Brands, LLC is a citizen of the State of Wyoming.
28   ///

                                          10
                          NOTICE OF REMOVAL FROM STATE COURT
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 16 of 159 Page ID #:16



 1          38.    Doe defendants are disregarded when determining diversity jurisdiction for
 2   removal. 28 U.S.C. § 1441(b)(1) (“In determining whether a civil action is removable on
 3   the basis of the jurisdiction under section 1332(a) of this title, the citizenship of defendants
 4   sued under fictitious names shall be disregarded”); see Aguilar v. McKesson Corp., No.
 5   1:16-CV-00308-LJO-SKO, 2016 WL 2616529, at *2 (E.D. Cal. May 6, 2016) (“the
 6   citizenship of the unidentified Doe defendants is immaterial for determining diversity
 7   jurisdiction.”).
 8          39.    For CAFA removal, “[c]itizenship of the members of the proposed plaintiff
 9   classes shall be determined . . . as of the date of filing of the complaint or amended
10   complaint, or, if the case stated by the initial pleading is not subject to Federal jurisdiction,
11   as of the date of service by plaintiffs of an amended pleading, motion, or other paper,
12   indicating the existence of Federal jurisdiction.” 28 U.S.C. § 1332(d)(7).
13          40.    Whether measured as of the date of the filing of the State Court Action or the
14   FAC, minimal diversity is satisfied.
15          41.    Though more is not needed, at the time of the filing of the State Court Action
16   and the FAC, one or more members of the putative class were and are citizens of a state
17   other than California.
18          42.    At least one putative class member was a citizen of a state different from any
19   Defendant at the time of the filing of the State Court Action, at the time of the filing of the
20   FAC, and at the time of this removal. For example, a putative class member worked as a
21   Performer in the Nebuchadnezzar Opera on November 23, 2019 and November 24, 2019
22   and was paid $250 for his work on November 23, 2019 and paid $250 for his work on
23   November 24, 2019. This putative class member has lived in Maryland for over 10 years
24   where he is currently employed as a healthcare worker. He has a driver’s license issued
25   by the State of Maryland, has a bank account in Maryland, is registered to vote in Maryland
26   and does not rent any type of housing in California, nor does he own any real or personal
27   property in the State of California. Above all, he intends to remain in the State of Maryland
28   for the foreseeable future and considers himself to be a citizen of the State of Maryland

                                         11
                         NOTICE OF REMOVAL FROM STATE COURT
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 17 of 159 Page ID #:17



 1   and not the State of California.
 2         43.    Although diversity among the parties is already satisfied, the diversity
 3   between Defendants and this putative class member further supports this removal. As
 4   Defendants AJR Films and Very Good Touring are citizens of the State of California and
 5   Defendants Kanye West and West Brands, LLC are citizens of the state of Wyoming, and
 6   at least one putative class member is a citizen of the State of Maryland and not the States
 7   of California or Wyoming, CAFA’s minimal diversity requirement is met.
 8                                        NO ADMISSION
 9         44.    By this filing, Defendants do not admit any liability to Plaintiff or to the
10   putative class members he seeks to represent, concede the accuracy of Plaintiff’s
11   allegations, admit Plaintiff is an adequate class representative for the putative class she
12   seeks to represent, or concede Plaintiff or the putative class members are entitled to any of
13   the relief sought in the Complaint or FAC, or any relief of any kind. Defendants also in no
14   way admit the instant action satisfies the requirements for class certification.
15                                            CONCLUSION
16         45.    As Defendants have shown in this Notice of Removal and supporting
17   documents, this lawsuit meets CAFA’s requirements. Wherefore, the State Court Action is
18   hereby removed to this Court from the Superior Court of the State of California, County of
19   Los Angeles.
20
21
22   DATED: June 21, 2021                      GREENBERG TRAURIG, LLP
23
                                        By:    /s/ Ashley Farrell Pickett
24
                                               Ashley Farrell Pickett
25                                             Bryan W. Patton
                                               Attorneys for Defendants
26
                                               West Brands, LLC; Very Good Touring, Inc.; and
27                                             Kanye West
28

                                         12
                         NOTICE OF REMOVAL FROM STATE COURT
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 18 of 159 Page ID #:18



 1   DATED: June 21, 2021               ENGELMAN LAW, APC
 2
 3                                By:   /s/ Britany Engelman
                                        Britany Engelman
 4                                      Attorneys for Defendant
 5                                      AJR Films, Inc.

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      13
                      NOTICE OF REMOVAL FROM STATE COURT
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 19 of 159 Page ID #:19



 1         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that Britany
 2   Engelman, on whose behalf this filing is jointly submitted, concurs in this filing’s content
 3   and has authorized me to file this document.
 4
     DATED: June 21, 2021                   GREENBERG TRAURIG, LLP
 5
 6
                                      By:   /s/ Ashley Farrell Pickett
 7                                          Ashley Farrell Pickett
 8                                          Bryan W. Patton
                                            Attorneys for Defendants
 9                                          West Brands, LLC; Very Good Touring, Inc.; and
10                                          Kanye West

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        14
                        NOTICE OF REMOVAL FROM STATE COURT
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 20 of 159 Page ID #:20




                           EXHIBIT A
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 21 of 159 Page ID #:21




                                            REMOVAL EXHIBIT A PAGE 015
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 22 of 159 Page ID #:22




                                            REMOVAL EXHIBIT A PAGE 016
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 23 of 159 Page ID #:23




                                            REMOVAL EXHIBIT A PAGE 017
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 24 of 159 Page ID #:24




                                            REMOVAL EXHIBIT A PAGE 018
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 25 of 159 Page ID #:25




                                            REMOVAL EXHIBIT A PAGE 019
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 26 of 159 Page ID #:26




                                            REMOVAL EXHIBIT A PAGE 020
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 27 of 159 Page ID #:27




                                            REMOVAL EXHIBIT A PAGE 021
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 28 of 159 Page ID #:28




                                            REMOVAL EXHIBIT A PAGE 022
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 29 of 159 Page ID #:29




                                            REMOVAL EXHIBIT A PAGE 023
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 30 of 159 Page ID #:30




                                            REMOVAL EXHIBIT A PAGE 024
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 31 of 159 Page ID #:31




                                            REMOVAL EXHIBIT A PAGE 025
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 32 of 159 Page ID #:32




                                            REMOVAL EXHIBIT A PAGE 026
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 33 of 159 Page ID #:33




                                            REMOVAL EXHIBIT A PAGE 027
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 34 of 159 Page ID #:34




                           EXHIBIT B
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 35 of 159 Page ID #:35




 1   FRANK H. KIM (SBN 264609)
        fkim@kim-legal.com
 2   KIM LEGAL, APC
     3435 Wilshire Blvd, Suite 2700
 3   Los Angeles, CA 90010
     Telephone: (323) 482-3300
 4   Facsimile: (866) 652-7819
 5   HELEN U. KIM (SBN 260195)
        helen@helenkimlaw.com
 6   HELEN KIM LAW, APC
     3435 Wilshire Blvd, Suite 2700
 7   Los Angeles, CA 90010
     Telephone: (323) 487-9151
 8   Facsimile: (866) 652-7819
 9   DARA TABESH (SBN 230434)
10      dara.tabesh@ecotechlaw.com
     ECOTECH LAW GROUP, P.C.
11   5 Third Street, Suite 700
     San Francisco, CA 94103
12   Telephone: (415) 503-9164
     Facsimile: (415) 651-8639
13
     ATTORNEYS FOR PLAINTIFF MICHAEL PEARSON
14
                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
15
                               FOR THE COUNTY OF LOS ANGELES
16
17
     MICHAEL PEARSON, individually and on            Case No.: 20STCV31684
18   behalf of all others similarly situated,        (related to Case No. 20STCV26420)
19                Plaintiff,                         CLASS ACTION
20          v.
                                                     FIRST AMENDED COMPLAINT
21   West Brands, LLC, a Delaware limited
     liability company; Very Good Touring, Inc., a   (1)   Failure to Pay Minimum Wage
22   California corporation; Kanye West, an          (2)   Failure to Pay Overtime Wages
23   individual; AJR Films Inc., a California        (3)   Failure to Provide Rest Breaks
     corporation; and DOES 1 through 50,             (4)   Waiting to Provide Meal Breaks
24   inclusive,                                      (5)   Failure to Provide Itemized Wage
                                                           Statements
25                 Defendants.                       (6)   Waiting Time Penalties
                                                     (7)   Violation of the Private Attorneys
26
                                                           General Act of 2014
27                                                   (8)   Unlawful and Unfair Business Practices

28                                                   Complaint Filed: August 20, 2020

                                                 1
                                      FIRST AMENDED COMPLAINT
                                                              REMOVAL EXHIBIT B PAGE 028
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 36 of 159 Page ID #:36




 1          Plaintiff Michael Pearson (“Plaintiff”), individually and on behalf of all others similarly
 2   situated, hereby alleges as follows:
 3                                           INTRODUCTION
 4          1.       Plaintiff submits this class action on behalf of all other similarly situated current
 5   and former non-exempt employees of West Brands, LLC (“West Brands”), Very Good
 6   Touring, Inc. (“Very Good Touring”), Kanye West, AJR Films Inc. (“AJR Films”), and DOES
 7   1 through 50, inclusive (each a “Defendant” and collectively, “Defendants”), to challenge
 8   Defendants’ attempt to misclassify their performers as independent contractors instead of their
 9   true status as employees.
10          2.       As a result of Defendants’ unlawful misclassification of the defined class(es)
11   herein alleged, Plaintiff seeks to recover for Defendants’ failure to, among other things, pay
12   wages, provide employees with meal and rest breaks (or compensation therefor), and pay
13   overtime. Plaintiff seeks penalties, interest, attorneys’ fees, costs and expenses, and equitable
14   restitutionary and injunctive relief.
15                                    JURISDICTION AND VENUE
16          3.       The Superior Court of the State of California has jurisdiction in this matter
17   because Plaintiff is a resident in the State of California and Defendants are qualified to do
18   business in and regularly conduct business in California. Further, no federal question is at issue
19   because the claims are based solely on California law.
20          4.       Venue is proper in this judicial district and the County of Los Angeles,
21   California, because Plaintiff, and other persons similarly situated, performed work for
22   Defendants in the County of Los Angeles, Defendants maintain offices and facilities and
23   transact business in the County of Los Angeles, and Defendants’ illegal policies and practices
24   that are the subject of this action were applied, at least in part, to Plaintiff and other persons
25   similarly situated in the County of Los Angeles.
26                                            THE PARTIES
27          5.       Plaintiff is an individual residing in the State of California. Plaintiff worked for
28   Defendants as a non-exempt employee during the statutory period.

                                                    2
                                         FIRST AMENDED COMPLAINT
                                                                    REMOVAL EXHIBIT B PAGE 029
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 37 of 159 Page ID #:37




 1          6.      On information and belief, Defendant West Brands is a foreign limited liability
 2   company organized and existing under the laws of the State of Delaware, and at all times
 3   mentioned herein, qualified to do business in California.
 4          7.      On information and belief, Defendant Very Good Touring is a domestic
 5   corporation organized and existing under the laws of California, and at all times mentioned
 6   herein, qualified to do business in California.
 7          8.      On information and belief, Defendant Kanye West is an individual who is and
 8   was at all times mentioned herein, a resident of Los Angeles County, the sole Member of West
 9   Brands, and the Chief Executive Officer of Very Good Touring.
10          9.      On information and belief, Defendant AJR Films is a domestic corporation
11   organized and existing under the laws of California, and at all times mentioned herein,
12   qualified to do business in California.
13          10.     Plaintiff does not know the true names or capacities, whether individual,
14   partner, or corporate, of Defendants sued herein as DOES 1 through 50, inclusive, and for that
15   reason, said Defendants are sued under such fictitious names, and Plaintiff prays for leave to
16   amend this complaint when the true names and capacities are known. Plaintiff is informed and
17   believes and thereon alleges that each of Defendants designated as a DOE was responsible in
18   some way for the matters alleged herein and proximately caused Plaintiff and members of the
19   general public and the Class to be subject to the illegal employment practices, wrongs, and
20   injuries complained of herein.
21          11.     At all relevant times herein, Defendants were the joint employers of Plaintiff
22   and the class members. Plaintiff is informed and believes and based thereon alleges that at all
23   times material to this First Amended Complaint, Defendants were the alter egos, divisions,
24   affiliates, integrated enterprises, subsidiaries, parents, principals, related entities, co-
25   conspirators, authorized agents, partners, joint venturers, and/or guarantors, actual or
26   ostensible, of each other. Each Defendant was completely dominated by his, her, or its co-
27   Defendant, and each was the alter ego of the other.
28          12.     At all relevant times herein, Plaintiff and class members were employed by

                                                   3
                                        FIRST AMENDED COMPLAINT
                                                                 REMOVAL EXHIBIT B PAGE 030
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 38 of 159 Page ID #:38




 1   Defendants under employment agreements that were partly written, partly oral, and/or partly
 2   implied. In perpetrating the acts and omissions alleged herein, Defendants, and each of them,
 3   acted pursuant to, and in furtherance of, their policies and practices of not paying Plaintiff and
 4   class members all wages earned and due, though methods and schemes which include, but are
 5   not limited to, failing to pay minimum wage, overtime premiums, failing to provide meal and
 6   rest breaks, failing to properly maintain records, failing to provide accurate itemized statements
 7   for each pay period, and requiring, suffering, or permitting employees to work off the clock, in
 8   violation of California Labor Code and the applicable Industrial Welfare Commission (“IWC”)
 9   Wage Order.
10          13.     Plaintiff is informed and believes and based thereon alleges that each and every
11   one of the acts and omissions alleged herein were performed by, and/or attributable to, all
12   Defendants, each acting as agents and/or employees, and/or under the direction and control of,
13   each of the other Defendants, and that said acts and failures to act were within the course and
14   scope of said agency, employment, and/or direction and control.
15          14.     As a direct and proximate result of Defendants’ unlawful actions, Plaintiff and
16   class members have suffered, and continue to suffer, from loss of earnings in amounts as yet
17   unascertained, but subject to proof at trial, and within the jurisdiction of this Court.
18                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
19          15.     On or about November 2019, Defendants hired Plaintiff and hundreds of other
20   on-stage performers and vocalist (collectively, “Performers”), to train, rehearse, and perform in
21   a live opera by Kayne West entitled “Nebuchadnezzar,” which took place on November 24,
22   2019 at the Hollywood Bowl and which was produced into a motion picture.
23          16.     Plaintiff was an on-stage performer at the Nebuchadnezzar Opera. Pursuant to a
24   written contract with Plaintiff, Defendants agreed to pay a flat rate of $250 per day regardless
25   of the number of hours worked by Plaintiff. Plaintiff was employed by Defendants for two
26   days, on November 23, 2019, and November 24, 2019.
27          17.     Throughout their entire employment, Plaintiff and the other Performers were
28   under the direct control and direction of Defendants with respect to their off-stage activities

                                                    4
                                         FIRST AMENDED COMPLAINT
                                                                    REMOVAL EXHIBIT B PAGE 031
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 39 of 159 Page ID #:39




 1   and their on-stage performance.
 2          18.     On November 23, 2019, immediately after checking in with Defendants,
 3   Plaintiff and the other Performers were advised to wait at a designated location inside the
 4   Hollywood Bowl for further instructions. Defendants failed to provide enough seats for
 5   Plaintiff and all the Performers to sit. As a result, Plaintiff and the other Performers were
 6   forced to stand or sit on the ground throughout the first day.
 7          19.     Defendants dismissed Plaintiff and the other Performers after over eight (8)
 8   hours of work on November 23, 2019, with no meal or rest break.
 9          20.     On November 24, 2019, Defendants instructed Plaintiff and the other
10   Performers to meet at the parking center off Hollywood and Highland at 8:30 AM, where
11   Defendants would provide a shuttle service to the Hollywood Bowl.
12          21.     As with the previous day, Plaintiff spent a significant part of the day waiting
13   with the other Performers for further instruction, this time in outdoor tents. Also, as with the
14   previous day, Plaintiff and the other Performers were forced to stand or sit on the ground
15   because Defendants failed to provide enough seats for everyone.
16          22.     Outside the tents, Plaintiff and the other Performers received instruction from
17   the choreographer, received wardrobe fittings, rehearsed for the show, and performed on-stage.
18          23.     At the conclusion of the Sunday Service performance, Plaintiff and the other
19   Performers were required to wait in line and return to their wardrobe. Defendants failed to
20   provide a shuttle service back to the parking lot, forcing Plaintiff and the other Performers
21   walk back to their cars. Plaintiff worked over ten (10) hours on the second day with no meal or
22   rest break.
23          24.     In or about December 2019, Plaintiff received a check in the amount of $500
24   without any itemization describing how said payment was allocated.
25          25.     As a result of Defendants’ willful misclassification of the Class Members as
26   “independent contractors,” Plaintiff was denied his fundamental employment rights as
27   mandated by California law, including but not limited to, the right to overtime wages, the right
28   to prompt payment of full wages upon termination of employment, the right to lawful meal and

                                                   5
                                        FIRST AMENDED COMPLAINT
                                                                      REMOVAL EXHIBIT B PAGE 032
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 40 of 159 Page ID #:40




 1   rest breaks, and the right to accurate, itemized wage statements.
 2                                 CLASS ACTION ALLEGATIONS
 3          26.     Class Definition: Plaintiff seeks to represent the following class (“Class” or
 4   “Class Members”) during the period beginning four years from the filing of this lawsuit (with
 5   applicable tolling period(s)) through the final disposition of this action (the “Class Period”):
 6   All non-exempt performers, vocalist, crewmembers, or other persons in California who worked
 7   for Defendants at a predetermined wage regardless of the hours worked.
 8          27.     In addition to the Class Members, Plaintiff seeks to pursue claims on behalf of
 9   the following subclasses:
10                      a. Minimum Wage Subclass: all current and former employees who
11                         worked one or more shifts and were not paid their minimum wages;
12                      b. Overtime Subclass: all current and former employees who worked one
13                         or more shifts in excess of eight (8) hours in a day;
14                      c. Rest Break Subclass: all current and former employees who worked
15                         one or more shifts of three and one-half (3.5) hours or more or, in the
16                         case of Extra Players under Wage Order No. 12-2001, all current and
17                         former employees who worked one or more shifts of four (4) hours or
18                         more;
19                      d. Meal Period Subclass: all current and former employees who worked
20                         (i) at least one shift in excess of five (5) hours, and/or (ii) at least one
21                         shift in excess of ten (10) hours or, in the case of Extra Players under
22                         Wage Order No. 12-2001, all current and former employees who worked
23                         (i) at least one shift in excess of six (6) hours, and/or (ii) at least one
24                         shift in excess of twelve (12) hours;
25                      e. Wage Statement Subclass: all current and former employees who
26                         received a payment of wages;
27                      f. Waiting Time Penalty Subclass: all former non-exempt employees
28                         who separated from their employment with Defendants; and

                                                  6
                                       FIRST AMENDED COMPLAINT
                                                                   REMOVAL EXHIBIT B PAGE 033
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 41 of 159 Page ID #:41




 1                      g. Misclassification Subclass: all current and former independent
 2                         contractors who worked one or more shifts.
 3          28.     The potential class is of a significant number. Joinder of all current and former
 4   employees individually would be impracticable.
 5          29.     Plaintiff’s claims are typical of the claims of the class because Defendants
 6   uniformly subjected all non-exempt employees to the same violations of the Labor Code, the
 7   applicable IWC Wage Order, and the Business and Professions Code.
 8          30.     This action involved common questions of law and fact because the action
 9   focuses on Defendants’ systematic course of illegal policies and practices, which were applied
10   to all non-exempted employees in violation of the Labor Code, the applicable IWC Wage
11   Order, and the Business and Professions Code, which prohibits unfair business practices
12   arising from such violations.
13          31.     Plaintiff will fairly and adequately protect the interests of all Class Members.
14                                      PAGA ALLEGATIONS
15          32.     Plaintiff is an aggrieved employee within the meaning of Labor Code § 2699(c).
16   Plaintiff, on behalf of all aggrieved employees (whether said aggrieved employees are putative
17   class members), is statutorily entitled to prosecute this matter for all Labor Code violations
18   covered under the Private Attorneys General Act of 2014 (“PAGA”).
19     ALLEGATIONS RELATING TO DEFENDANTS’ FAILURE TO PAY MINIMUM
20      AND OVERTIME WAGES IN VIOLATION OF LABOR CODE §§ 510, 558, 1194,
21                                         1194.2, AND 1197.1
22          33.     At all times relevant herein, Defendants were required to compensate their
23   employees minimum wages for all hours worked, and overtime wages for all hours worked in
24   excess of eight (8) hours per day and forty (40) hours per week.
25          34.     As a pattern and practice, Defendants misclassified Plaintiff and the other
26   aggrieve employees as independent contractors and thereby failed to properly compensate them
27   for all hours worked. Specifically, Plaintiff contends that he worked over eight (8) hours on
28   November 23-24, 2018 without receiving overtime compensation. Plaintiff also contends that

                                                  7
                                       FIRST AMENDED COMPLAINT
                                                                  REMOVAL EXHIBIT B PAGE 034
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 42 of 159 Page ID #:42




 1   other aggrieved employees who serve as vocalists in the “Sunday Service” choir are
 2   compensated at a flat weekly rate that fails to meet the minimum wage requirements based on
 3   the total hours worked for travel, rehearsals, and performances. As such, Plaintiff asserts that
 4   Defendants’ practices resulted in a failure to pay all minimum wages and, where applicable,
 5   overtime and double-time wages.
 6     ALLEGATIONS RELATING TO DEFENDANTS’ FAILURE TO PROVIDE MEAL
 7      AND REST BREAKS IN VIOLATION OF LABOR CODE §§ 226.7, 512, AND 558
 8          35.      In accordance with the California Labor Code and the applicable IWC Wage
 9   Order, Plaintiff and all aggrieved employees had the right to take a 10-minute rest break for
10   shifts of three and one-half (3.5) hours or more, or for shifts of four (4) hours or more in the
11   case of Extra Players under Wage Order No. 12-2001. Plaintiff and the other aggrieved
12   employees also had the right to a 30-minute meal period for every shift in excess of five (5)
13   hours, or every shift in excess of six (6) hours in the case of Extra Players under Wage Order
14   No. 12-2001.
15          36.      Because Defendants misclassified its workers as independent contractors, they
16   failed to provide Plaintiff and aggrieved employees their duty-free meal periods and rest breaks
17   and did not provide proper compensation for such failure. Such a pattern and practice of
18   administration of corporate policy as described herein is unlawful pursuant to Labor Code §
19   226.7 and the applicable IWC Wage Order.
20    ALLEGATIONS RELATING TO DEFENDANTS’ FAILURE TO KEEP ACCURATE
21        WAGE STATEMENTS IN VIOLATION OF LABOR CODE §§ 226 and 226.3
22          37.      In violation of Labor Code § 226 et seq., Defendants failed to keep their
23   affirmative obligation to keep accurate records regarding the rates of pay for their California
24   employees.     For example, as a result of Defendants’ various Labor Code violations and
25   Defendants’ unlawful misclassification of Plaintiff and other aggrieved employees as
26   independent contractors, Defendants failed to keep accurate records of Plaintiff’s and other
27   aggrieved employees’ gross wages earned, total hours worked, net wages earned, and all
28   applicable hourly rates and the number of hours worked at each hourly rate.

                                                  8
                                       FIRST AMENDED COMPLAINT
                                                                 REMOVAL EXHIBIT B PAGE 035
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 43 of 159 Page ID #:43




 1             ALLEGATIONS RELATING TO DEFENDANTS’ UNTIMELY PAYMENT OF
 2                WAGES IN VIOLATION OF LABOR CODE §§ 201-204, 210, and 1194.5
 3          38.     At all times relevant herein, Defendants were required by law to pay employee
 4   wages in a timely manner, pursuant to the mandates of the Labor Code and all regulations
 5   promulgated thereunder.
 6          39.     As a pattern and practice, Defendants failed to pay Plaintiff and other aggrieved
 7   employees on time in violation of California Labor Code §§ 201-204, 210, and 1194.5. For
 8   example, Defendants have not reimbursed Plaintiff and other aggrieved employees for all
 9   necessary expenses incurred in the performance of their job duties, have not paid them at the
10   required rate for all time worked, and have not paid them minimum and overtime wages during
11   the appropriate time required.
12                      ALLEGATIONS RELATING TO DEFENDANTS’ WILLFUL
13             MISCLASSIFICATION OF AGGREIEVED EMPLOYEES IN VIOLATION OF
14                                           LABOR CODE § 226.8
15          40.     At all times relevant herein, it was unlawful for Defendants to willfully
16   misclassify individuals as independent contractors pursuant to the mandate of Labor Code
17   §226.8.
18          41.     As a pattern and practice, Defendants wrongfully and willfully misclassified
19   Plaintiff and other aggrieved employees as independent contractors in violation of the law.
20         ALLEGATIONS RELATING TO DEFENDANTS’ FAILURE TO PROVIDE
21                SUITABLE SEATING IN VIOLATION OF LABOR CODE § 1198
22          42.     In accordance with California Labor Code § 1198, Plaintiff had the right to be
23   provided with suitable seats (1) when the nature of the work reasonably permits the use of
24   seats; and, even if the nature of the work requires standing, (2) when it does not interfere with
25   the performance of his duties.
26          43.     As a pattern and practice, Defendants regularly failed to provide Plaintiff such
27   suitable seats for their performers. Specifically, Plaintiff contends that he and other aggrieved
28   employees were denied suitable seating on November 23-24, 2018 during the times in which

                                                  9
                                       FIRST AMENDED COMPLAINT
                                                                 REMOVAL EXHIBIT B PAGE 036
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 44 of 159 Page ID #:44




 1   they spent hours waiting for further instructions inside the Hollywood Bowl.
 2          44.     Such a pattern and practice of administration of corporate policy as described
 3   herein is unlawful, pursuant to Labor Code § 1198.
 4         ALLEGATIONS RELATING TO DEFENDANTS’ FAILURE TO PROVIDE
 5                SUITABLE SEATING IN VIOLATION OF LABOR CODE § 1198
 6          45.     At all times relevant herein, Defendants were required to provide written notice
 7   to employees of basic information material to their employment relationship, including their
 8   rate(s) of pay, designated pay day, the name, physical address, and telephone number of the
 9   employer, and the employer’s workers’ compensation insurance carrier.
10          46.     As a pattern and practice, Defendants regularly failed to provide Plaintiff and
11   the aggrieved employees the required written notice at the time of hire, in violation of Labor
12   Code § 1198.
13                                     FIRST CAUSE OF ACTION
14                                    Failure to Pay Minimum Wages
15             [Cal. Labor Code §§ 1194, 1194.2, 1197, IWC Wage Order No. 12-2001]
16     (Against All Defendants by Plaintiff on Behalf of the Class and Subclasses (a), (e)-(g))
17          47.     Plaintiff re-alleges and incorporates by reference the above paragraphs as
18   though fully set forth herein.
19          48.     During the Class Period, Defendants failed to pay Plaintiff and the Minimum
20   Wage Subclass by misclassifying them as independent contractors and compensating them a
21   predetermined wage regardless of their hours worked.
22          49.     As a direct and proximate cause of the aforementioned violations, Defendants
23   failed to pay Plaintiff and the Minimum Wage Subclass the minimum wage for each hour
24   worked. Plaintiff is informed and believes and thereon alleges that Defendants’ failure to pay
25   the minimum wage for each hour worked, as described herein, was done willfully.
26          50.     Based on the Defendants’ conduct as alleged herein, Defendants are liable for
27   unpaid minimum wage compensation pursuant to Labor Code sections 1194 and 1197,
28   liquidated damages in an amount equal to the unpaid wages owed to such employees, plus

                                                   10
                                        FIRST AMENDED COMPLAINT
                                                                REMOVAL EXHIBIT B PAGE 037
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 45 of 159 Page ID #:45




 1   interest.
 2                                    SECOND CAUSE OF ACTION
 3                                    Failure to Pay Overtime Wages
 4               [Cal. Labor Code §§ 510, 1194, and 1198; IWC Wage Order No. 12-2001]
 5     (Against All Defendants by Plaintiff on Behalf of the Class and Subclasses (b), (e)-(f))
 6             51.    Plaintiff re-alleges and incorporates by reference the above paragraphs as
 7   though felly set forth herein.
 8             52.    Pursuant to California Labor Code §§ 510, 1194, and 1198, and IWC Wage
 9   Order No. 12, Defendants are required to compensate Plaintiff and the Overtime Subclass for
10   all overtime at a rate of one and one-half (1½) times the regular rate of pay for all hours
11   worked in excess of eight (8) hours per day and at a rate of twice the regular rate of pay for all
12   hours worked in excess of twelve (12) hours in any workday or, in the case of “extra players”
13   under Wage Order No. 12-2001, twice the regular rate of pay for all hours worked in excess of
14   ten (10) hours in any workday.
15             53.    During the Class Period, Defendants failed to compensate, and continue to fail
16   to compensate, Plaintiff and the Overtime Subclass for all overtime hours worked as required
17   under the foregoing provisions of the California Labor Code and IWC Wage Order by, among
18   other things, failing to pay overtime at one and one-half (1½) times or double the regular rate
19   of pay.
20             54.    As a direct and proximate cause of the aforementioned violations, Plaintiff and
21   the Overtime Subclass have suffered, and continue to suffer, substantial losses related to the
22   use and enjoyment of such wages and lost interest on such wages. Plaintiff and the Overtime
23   Subclass are entitled to recover the unpaid balance of wages owed to them by Defendants, plus
24   interest, penalties, attorneys’ fees, expenses, and costs of suit.
25                                     THIRD CAUSE OF ACTION
26                                    Failure to Provide Rest Periods
27                   [Cal. Labor Code §§ 226.7 and IWC Wage Order No. 12-2001]
28     (Against All Defendants by Plaintiff on Behalf of the Class and Subclasses (c), (e)-(g))

                                                    11
                                         FIRST AMENDED COMPLAINT
                                                                     REMOVAL EXHIBIT B PAGE 038
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 46 of 159 Page ID #:46




 1          55.     Plaintiff re-alleges and incorporates by reference the above paragraphs as
 2   though felly set forth herein.
 3          56.     During the Class Period, Defendants had, and continue to have, a policy and
 4   practice of failing to authorize and permit Plaintiff and the Rest Period Subclass to take rest
 5   breaks as required by California Labor Code § 226.7 and IWC Wage Order No. 12-2001 § 12.
 6          57.     As a result of Defendants’ policies and practices alleged herein, Plaintiff and the
 7   Rest Period Subclass regularly have been denied, and continue to be denied, the opportunity to
 8   take full, interrupted, and timely rest periods as required under California Labor Code § 226.7
 9   and IWC Wage Order No. 12-2001 § 12.
10          58.     Defendants violated, and continue to violate, California Labor Code § 226.7 and
11   IWC Wage Order No. 12-2001 § 12 by failing to pay Plaintiff and the Rest Period Subclass
12   who were not provided a rest period, in accordance with the applicable Wage Order, one
13   additional hour of compensation at each employee’s regular rate of pay for each workday that a
14   rest period was not provided.
15          59.     As a direct and proximate cause of the aforementioned violations, Plaintiff and
16   the Rest Period Subclass have sustained economic damages, including but not limited to
17   unpaid wages and lost interest, in an amount according to proof a trial, and are entitled to
18   recover economic and statutory damages and penalties and other appropriate relief due to
19   Defendants’ violation of the California Labor Code and IWC Wage Order No. 12-2001.
20                                    FOURTH CAUSE OF ACTION
21                                    Failure to Provide Meal Periods
22                  [Cal. Labor Code §§ 226.7 and 512; IWC Wage Order No. 12]
23     (Against All Defendants by Plaintiff on Behalf of the Class and Subclasses (d), (e)-(g))
24          60.     Plaintiff re-alleges and incorporates by reference the above paragraphs as
25   though fully set forth herein.
26          61.     During the Class Period, Defendants had, and continue to have, a policy and
27   practice of failing to provide Plaintiff and the Meal Period Subclass full and timely meal
28   periods as required by California Labor Code §§ 226.7 and 512 and IWC Wage Order No. 12-

                                                    12
                                         FIRST AMENDED COMPLAINT
                                                                  REMOVAL EXHIBIT B PAGE 039
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 47 of 159 Page ID #:47




 1   2001 § 11.
 2          62.     As a result of Defendants’ policies and practices alleged herein, Plaintiff and the
 3   Meal Period Subclass regularly have been denied, and continue to be denied, the opportunity to
 4   take full, interrupted, and timely meal periods as required under California law.
 5          63.     As a direct and proximate cause of the aforementioned violations, Plaintiff and
 6   the Meal Period Subclass have sustained economic damages, including but not limited to
 7   unpaid wages and lost interest, in an amount according to proof at trial, and are entitled to
 8   recover economic and statutory damages and penalties and other appropriate relief due to
 9   Defendants’ violation of the California Labor Code and IWC Wage Order No. 12-2001.
10                                    FIFTH CAUSE OF ACTION
11                      Failure to Furnish Accurate Itemized Wage Statements
12                [Cal. Labor Code §§ 226 and 1174; IWC Wage Order No. 12-2001]
13      (Against All Defendants by Plaintiff on Behalf of the Class and Subclass (e) and (g))
14          64.     Plaintiff re-alleges and incorporates by reference the above paragraphs as
15   though fully set forth herein.
16          65.     During the Class Period, Defendants failed to provide, and continue to fail to
17   provide, Plaintiff and the Wage Statement Subclass with timely and accurate itemized wage
18   statements in writing showing each employee’s gross wages earned, total hours worked, all
19   deductions made, net wages earned, the name and address of the legal entity or entities
20   employing Plaintiff and the Wage Statement Subclass, and all applicable hourly rates in effect
21   during each pay period and the corresponding number of hours worked at each hourly rate, in
22   violation of California Labor Code §§ 226 and 1174 and IWC Wage Order No. 12-2001 § 7.
23          66.     During the Class Period, Plaintiff and the Wage Statement Subclass suffered
24   injury, and continue to suffer injury, as a result of Defendants’ failure to provide timely and
25   accurate itemized wage statements, as Plaintiff and the Wage Statement Subclass could not
26   promptly and easily determine from the wage statement alone one or more of the following: the
27   gross wages earned, the total hours worked, all deductions made, the net wages earned, the
28   name and address of the legal entity or entities employing Plaintiff and the Wage Statement

                                                  13
                                       FIRST AMENDED COMPLAINT
                                                                  REMOVAL EXHIBIT B PAGE 040
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 48 of 159 Page ID #:48




 1   Subclass, and all applicable hourly rates in effect during each pay period, including the
 2   corresponding number of hours worked at each hourly rate.
 3          67.     As a direct and proximate cause of the aforementioned violations, Plaintiff and
 4   the Wage Statement Subclass have suffered actual damages in an amount according to proof at
 5   trial, and seek all wages earned and due, plus interest thereon. Additionally, Plaintiff and the
 6   Wage Statement Subclass are entitled to an award of costs, expenses, and reasonable attorneys’
 7   fees, as well as other available remedies.
 8                                     SIXTH CAUSE OF ACTION
 9                                        Waiting Time Penalties
10                                     [Cal. Labor Code §§ 201-203]
11     (Against All Defendants by Plaintiff on Behalf of the Class and Subclasses (f) and (g))
12          68.     Plaintiff re-alleges and incorporates by reference the above paragraphs as
13   though fully set forth herein.
14          69.     Pursuant to California Labor Code §§ 201 and 202, Defendants are required to
15   promptly pay all wages owed to an employee at the conclusion of employment.
16          70.     Defendants’ failure to pay the Waiting Time Penalty Subclass, who are no
17   longer working for Defendants, all wages owing to former employees was willful.
18          71.     As a direct and proximate cause of the aforementioned violations, Plaintiff and
19   the Waiting Time Penalty Subclass have suffered, and continue to suffer, substantial losses
20   related to the use and enjoyment of such wages and lost interest on such wages. Plaintiff and
21   the Waiting Time Penalty Subclass are entitled to recover penalties against Defendants in an
22   amount to be determined at trial pursuant to Labor Code § 203, which provides that an
23   employee’s wages shall continue as a penalty until paid, for a period of up to thirty (30) days
24   from the time they were due.
25                                    SEVENTH CAUSE OF ACTION
26                       PRIVATE ATTORNEYS GENERAL ACT OF 2004
27                                    [Cal. Labor Code § 2698 et seq.]
28             (Against All Defendants by Plaintiff on Behalf of Aggrieved Employees)

                                                    14
                                         FIRST AMENDED COMPLAINT
                                                                 REMOVAL EXHIBIT B PAGE 041
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 49 of 159 Page ID #:49




 1          72.     Plaintiff re-alleges and incorporates by reference the above paragraphs as
 2   though fully set forth herein.
 3          73.     PAGA expressly establishes that any provision of the California Labor Code
 4   which provides for a civil penalty to be assessed and collected by the LWDA, or any of its
 5   departments, divisions, commissions, boards, agencies or employees for a violation of the
 6   California Labor Code, may be recovered through a civil action brought by an aggrieved
 7   employee on behalf of himself or herself, and other current or former employees.
 8          74.     Plaintiff and the other non-exempt workers who are misclassified as
 9   independent contractors are “aggrieved employees” as defined by California Labor Code §
10   2699(c) in that they are all current or former employees of Defendants, and one or more of the
11   alleged violations was committed against them.
12          75.     Plaintiff seeks to recover PAGA civil penalties through a representative action
13   for violations of the following Labor Code provision:
14                      a. Failure to pay minimum and overtime wages in violation of Wage Order
15                          12 and Labor Code §§ 510, 558, 1194, and 1198;
16                      b. Failure to provide meal and rest breaks in violation of Wage Order No.
17                          12 and Labor Code §§ 226.7, 512, 558;
18                      c. Failure to pay all compensation due to former employees at the time
19                          they were discharged in violation of Labor Code § 201-204;
20                      d. Failure to provide itemized wage statements in violation of Labor Code
21                          §§ 226;
22                      e. Knowingly and willfully misclassifying employees as independent
23                          contractors in violation of Labor Code § 226.8;
24                      f. Failure to provide suitable seating for employees in violation of Labor
25                          Code § 2699; and
26                      g. Failure to provide written notice to employees at the time of hiring
27                          concerning basic information material to their employment relationship
28                          in violation of Labor Code § 2810.5.

                                                  15
                                       FIRST AMENDED COMPLAINT
                                                                   REMOVAL EXHIBIT B PAGE 042
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 50 of 159 Page ID #:50




 1          76.     On August 31, 2020, Plaintiff filed a claim notice online with the California
 2   LWDA, LWDA Case No. LWDA-CM-804594-20, and mailed the same via certified mail to
 3   Defendants West Brands and AJR Films. On November 24, 2020, Plaintiff filed an amended
 4   claim notice with the LWDA to add a violation under Labor Code § 2810.5 and mailed the
 5   same via certified letter to Defendants. To date, Plaintiff has not received a response. Now
 6   that sixty-five days have passed from Plaintiff notifying Defendants of these violations,
 7   Plaintiff has exhausted her administrative requirements for bringing a claim under the Private
 8   Attorneys General Act.
 9          77.     Plaintiff was compelled to retain the services of counsel to file this court action
10   to protect the interests and the interests of other similarly aggrieved employees, and to assess
11   and collect the civil penalties owed by Defendants. Plaintiff has thereby incurred attorneys’
12   fees and costs, which he is entitled to receive under California Labor Code § 2699.
13                                    EIGHTH CAUSE OF ACTION
14                              Unfair and Unlawful Business Practices
15                               [Cal. Bus. & Prof. Code § 17200 et seq.]
16                    (Against all Defendants by Plaintiff on Behalf of the Class)
17          78.     Plaintiff re-alleges and incorporates by reference the above paragraphs as
18   though fully set forth herein.
19          79.     Each and every one of Defendants’ acts and omissions as heretofore described
20   constitute unfair and unlawful business practices under California Business and Professions
21   Code § 17200 et seq.
22          80.     Defendants’ violations of California wage and hour laws constitute a business
23   practice because Defendants’ aforementioned acts and omissions were done repeatedly over a
24   significant period of time, and in a systematic manner, to the detriment of Plaintiff and the
25   Class Members.
26          81.     Defendants have avoided payment of earned wages, overtime wages, meal
27   period wages, rest break premiums, and other benefits, as required by the California Labor
28   Code, the California Code of Regulations, and the applicable IWC Wage Order. Further,

                                                   16
                                        FIRST AMENDED COMPLAINT
                                                                  REMOVAL EXHIBIT B PAGE 043
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 51 of 159 Page ID #:51




 1   Defendants have failed to record, report, and pay the correct sums of assessment to the state
 2   authorities under the California Labor Code and other applicable regulations.
 3           82.      As a result of Defendants’ unfair and unlawful business practices, Defendants
 4   have reaped unfair and illegal profits during the Class Period at the expense of Plaintiff, Class
 5   Members, and members of the public. Defendants should be made to disgorge their ill-gotten
 6   gains and to restore them to Plaintiff and the Class Members.
 7           83.      Defendants’ unfair and unlawful business practices entitle Plaintiff and the
 8   Class Members to seek preliminary and permanent injunctive relief, including but not limited
 9   to orders that Defendants account for, disgorge, and restore Plaintiff and Class Members the
10   wages and other compensation unlawfully withheld from them. Plaintiff and Class Members
11   are entitled to restitution of all monies to be disgorged from Defendants in an amount subject
12   to proof at trial.
13                                        PRAYER FOR RELIEF
14           WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and severally,
15   as follows:
16           1.       For an order certifying the proposed Class;
17           2.       For an order appointing Plaintiff as the representative of the Class and
18                    Subclasses as described herein;
19           3.       For an order appointing counsel for Plaintiff as class counsel;
20           4.       Upon the First and Second Causes of Action, for all minimum and overtime
21                    wages owed, and for waiting time wages according to proof pursuant to
22                    California Labor Code §203, and for costs and attorneys’ fees;
23           5.       Upon the Third and Fourth Causes of Action, for all meal period and rest break
24                    wages owed, and for waiting time wages according to proof pursuant to
25                    California Labor Code §203 and for costs;
26           6.       Upon the Fifth Cause of Action, for damages or penalties pursuant to statute as
27                    set forth in California Labor Code § 226, and for costs and attorneys’ fees;
28           7.       Upon for the Sixth Cause of Action, for waiting time wages according to proof

                                                    17
                                         FIRST AMENDED COMPLAINT
                                                                    REMOVAL EXHIBIT B PAGE 044
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 52 of 159 Page ID #:52




 1                 pursuant to California Labor Code § 203 and for costs;
 2          8.     Upon the Seventh Cause of Action, for civil penalties due to Plaintiff, other
 3                 similarly aggrieved employees, and the State of California according to proof
 4                 pursuant to Labor Code §§ 558 and 2699(a);
 5          9.     Upon the Eighth Cause of Action, for restitution to Plaintiff and other similarly
 6                 affected members of the general public of all funds unlawfully acquired by
 7                 Defendants by means of any acts or practices declared by this Court to be in
 8                 violation of Business and Professions Code § 17200 et seq.; and
 9          10.    On all Causes of Action, for attorneys’ fees, interest, and costs as provided by
10                 California Labor Code §§ 218.6, 226, 1194, and Code of Civil Procedure §
11                 1021.5, and for such other further relief the Court may deem just and proper.
12
13   DATED: March 29, 2021                  KIM LEGAL, APC
                                            HELEN KIM LAW, APC
14                                          ECOTECH LAW GROUP, P.C.
15
                                            By:        /s/ Frank H. Kim
16                                                     Frank H. Kim, Esq.
                                                       Helen U. Kim, Esq.
17                                                     Dara Tabesh, Esq
                                                  ATTORNEYS FOR PLAINTIFF
18
19                                  DEMAND FOR JURY TRIAL

20          Plaintiff, for himself and the Class and Subclasses, and on behalf of other aggrieved

21   employees, hereby demands a jury trial as provided by California law.

22
23   DATED: March 29, 2021                  KIM LEGAL, APC
                                            HELEN KIM LAW, APC
24                                          ECOTECH LAW GROUP, P.C.
25                                          By:        /s/ Frank H. Kim
26                                                     Frank H. Kim, Esq.
                                                       Helen U. Kim, Esq.
27                                                     Dara Tabesh, Esq
                                                  ATTORNEYS FOR PLAINTIFF
28

                                                 18
                                      FIRST AMENDED COMPLAINT
                                                                REMOVAL EXHIBIT B PAGE 045
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 53 of 159 Page ID #:53




                           EXHIBIT C
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 54 of 159 Page ID #:54




                                            REMOVAL EXHIBIT C PAGE 046
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 55 of 159 Page ID #:55




                                            REMOVAL EXHIBIT C PAGE 047
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 56 of 159 Page ID #:56




                                            REMOVAL EXHIBIT C PAGE 048
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 57 of 159 Page ID #:57




                                            REMOVAL EXHIBIT C PAGE 049
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 58 of 159 Page ID #:58




                                            REMOVAL EXHIBIT C PAGE 050
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 59 of 159 Page ID #:59




                                            REMOVAL EXHIBIT C PAGE 051
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 60 of 159 Page ID #:60




                                            REMOVAL EXHIBIT C PAGE 052
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 61 of 159 Page ID #:61




                                            REMOVAL EXHIBIT C PAGE 053
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 62 of 159 Page ID #:62




                                            REMOVAL EXHIBIT C PAGE 054
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 63 of 159 Page ID #:63




                                            REMOVAL EXHIBIT C PAGE 055
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 64 of 159 Page ID #:64




                                            REMOVAL EXHIBIT C PAGE 056
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 65 of 159 Page ID #:65




                                            REMOVAL EXHIBIT C PAGE 057
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 66 of 159 Page ID #:66




                                            REMOVAL EXHIBIT C PAGE 058
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 67 of 159 Page ID #:67




                                            REMOVAL EXHIBIT C PAGE 059
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 68 of 159 Page ID #:68




                                            REMOVAL EXHIBIT C PAGE 060
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 69 of 159 Page ID #:69




                                            REMOVAL EXHIBIT C PAGE 061
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 70 of 159 Page ID #:70




                                            REMOVAL EXHIBIT C PAGE 062
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 71 of 159 Page ID #:71




                                            REMOVAL EXHIBIT C PAGE 063
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 72 of 159 Page ID #:72




                                            REMOVAL EXHIBIT C PAGE 064
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 73 of 159 Page ID #:73




                                            REMOVAL EXHIBIT C PAGE 065
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 74 of 159 Page ID #:74




                                            REMOVAL EXHIBIT C PAGE 066
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 75 of 159 Page ID #:75




                                            REMOVAL EXHIBIT C PAGE 067
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 76 of 159 Page ID #:76




                                            REMOVAL EXHIBIT C PAGE 068
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 77 of 159 Page ID #:77




                                            REMOVAL EXHIBIT C PAGE 069
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 78 of 159 Page ID #:78




                                            REMOVAL EXHIBIT C PAGE 070
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 79 of 159 Page ID #:79




                                            REMOVAL EXHIBIT C PAGE 071
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 80 of 159 Page ID #:80




                                            REMOVAL EXHIBIT C PAGE 072
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 81 of 159 Page ID #:81




                                            REMOVAL EXHIBIT C PAGE 073
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 82 of 159 Page ID #:82
                                                                                 Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Spring Street Courthouse
312 North Spring Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
Michael Pearson
DEFENDANT/RESPONDENT:
West Brands, LLC et al
                                                                           CASE NUMBER:
                        CERTIFICATE OF MAILING                             20STCV31684

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Minute Order (Court Order Re Newly Filed Class
Action) of 09/10/2020 upon each party or counsel named below by placing the document for collection and
mailing so as to cause it to be deposited in the United States mail at the courthouse in Los Angeles,
California, one copy of the original filed/entered herein in a separate sealed envelope to each address as
shown below with the postage thereon fully prepaid, in accordance with standard court practices.




    Frank H Kim
    Kim Legal, APC
    3435 Wilshire Blvd
    Ste 2700
    Los Angeles, CA 90010




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 09/10/2020                                    By:   D. Wortham
                                                           Deputy Clerk



                                                        REMOVAL EXHIBIT C PAGE 074
                                     CERTIFICATE OF MAILING
   Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 83 of 159 Page ID #:83

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                    Central District, Spring Street Courthouse, Department 11

20STCV31684                                                                    September 10, 2020
MICHAEL PEARSON vs WEST BRANDS, LLC, et al.                                             8:59 AM


Judge: Honorable Ann I. Jones                      CSR: None
Judicial Assistant: D. Wortham                     ERM: None
Courtroom Assistant: C. Concepcion                 Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Court Order Re Newly Filed Class Action

By this order, the Court determines this case to be Complex according to Rule 3.400 of the
California Rules of Court. The Clerk’s Office has randomly assigned this case to this department
for all purposes.

By this order, the Court stays the case, except for service of the Summons and Complaint. The
stay continues at least until the Initial Status Conference. Initial Status Conference is set for
03/01/2021 at 10:30 AM in this department. At least 10 days prior to the Initial Status
Conference, counsel for all parties must discuss the issues set forth in the Initial Status
Conference Order issued this date. The Initial Status Conference Order is to help the Court and
the parties manage this complex case by developing an orderly schedule for briefing, discovery,
and court hearings. The parties are informally encouraged to exchange documents and
information as may be useful for case evaluation.

Responsive pleadings shall not be filed until further Order of the Court. Parties must file a Notice
of Appearance in lieu of an Answer or other responsive pleading. The filing of a Notice of
Appearance shall not constitute a waiver of any substantive or procedural challenge to the
Complaint. Nothing in this order stays the time for filing an Affidavit of Prejudice pursuant to
Code of Civil Procedure Section 170.6.

Counsel are directed to access the following link for information on procedures in the Complex
litigation Program courtrooms: http://www.lacourt.org/division/civil/CI0037.aspx

Pursuant to Government Code Sections 70616(a) and 70616(b), a single complex fee of one
thousand dollars ($1,000.00) must be paid on behalf of all plaintiffs. For defendants, a complex
fee of one thousand dollars ($1,000.00) must be paid for each defendant, intervenor, respondent
or adverse party, not to exceed, for each separate case number, a total of eighteen thousand
dollars ($18,000.00), collected from all defendants, intervenors, respondents, or adverse parties.
                                           Minute Order                                 Page 1 of 2
                                                             REMOVAL EXHIBIT C PAGE 075
   Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 84 of 159 Page ID #:84

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                    Central District, Spring Street Courthouse, Department 11

20STCV31684                                                                   September 10, 2020
MICHAEL PEARSON vs WEST BRANDS, LLC, et al.                                            8:59 AM


Judge: Honorable Ann I. Jones                     CSR: None
Judicial Assistant: D. Wortham                    ERM: None
Courtroom Assistant: C. Concepcion                Deputy Sheriff: None

All such fees are ordered to be paid to Los Angeles Superior Court, within 10 days of service of
this order.

The plaintiff must serve a copy of this minute order and the attached Initial Status Conference
Order on all parties forthwith and file a Proof of Service in this department within 7 days of
service.

Based on current conditions, including, but not limited to, the spread of Covid-19 disease, the
state of emergency having been declared by Governor Gavin Newsom, the need for social
distancing through enhanced physical distancing, and the use of remote access technology, the
Court orders all counsel to appear remotely via LACourtConnect to the hearing on 03/01/2021 at
10:30 AM. Remote appearances via LACourtConnect can be arranged by visiting
https://www.lacourt.org/lacc/.

Self-represented litigants or objectors may appear via LACourtConnect. If they cannot arrange
this, they should contact the Judicial Assistant in Department 11 for further instructions.

Certificate of Mailing is attached.




                                          Minute Order                                 Page 2 of 2
                                                            REMOVAL EXHIBIT C PAGE 076
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 85 of 159 Page ID #:85




                                            REMOVAL EXHIBIT C PAGE 077
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 86 of 159 Page ID #:86




                                            REMOVAL EXHIBIT C PAGE 078
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 87 of 159 Page ID #:87




                                            REMOVAL EXHIBIT C PAGE 079
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 88 of 159 Page ID #:88




                                            REMOVAL EXHIBIT C PAGE 080
   Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 89 of 159 Page ID #:89

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                    Central District, Spring Street Courthouse, Department 12

20STCV31684                                                                     December 3, 2020
MICHAEL PEARSON vs WEST BRANDS, LLC, et al.                                           11:01 AM


Judge: Honorable Carolyn B. Kuhl                  CSR: None
Judicial Assistant: L. M'Greené                   ERM: None
Courtroom Assistant: None                         Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Court Order re: Notice of Related Case

The Court finds that the following cases, 20STCV26420 and 20STCV31684, are related within
the meaning of California Rules of Court, rule 3.300(a). 20STCV26420 is the lead case. For
good cause shown, said cases are assigned to Judge Carolyn B. Kuhl in Department 12 at Spring
Street Courthouse for all purposes.

All hearings in cases other than the lead case are placed off calendar. This order is made without
prejudice to the parties making a motion to consolidate in the newly assigned department. The
moving party is ordered to serve notice of this order (including hearings vacated, if necessary) by
mail forthwith on all interested parties within ten (10) days of the receipt of this minute order.

Initial Status Conference is scheduled for 01/29/2021 at 10:30 AM in Department 12 at Spring
Street Courthouse.

Certificate of Mailing is attached.




                                          Minute Order                                 Page 1 of 1
                                                            REMOVAL EXHIBIT C PAGE 081
        Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 90 of 159 Page ID #:90
                                                                                  Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Spring Street Courthouse
312 North Spring Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
Michael Pearson
DEFENDANT/RESPONDENT:
West Brands, LLC et al
                                                                            CASE NUMBER:
                        CERTIFICATE OF MAILING                              20STCV31684

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Minute Order (Court Order) of 12/03/2020 upon
each party or counsel named below by placing the document for collection and mailing so as to cause it to
be deposited in the United States mail at the courthouse in Los Angeles, California, one copy of the original
filed/entered herein in a separate sealed envelope to each address as shown below with the postage
thereon fully prepaid, in accordance with standard court practices.




    Helen U Kim                                                Dara Tabesh
    Helen Kim Law, APC                                         EcoTech Law Group, P.C.
    3435 Wilshire Blvd                                         5 3rd St
    Ste 2700                                                   Ste 700
    Los Angeles, CA 90010                                      San Francisco, CA 94103




    Frank H Kim
    Kim Legal, APC
    3435 Wilshire Blvd
    Ste 2700
    Los Angeles, CA 90010




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 12/3/2020                                     By:   L. M'Greené
                                                           Deputy Clerk



                                                         REMOVAL EXHIBIT C PAGE 082
                                      CERTIFICATE OF MAILING
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 91 of 159 Page ID #:91




                                            REMOVAL EXHIBIT C PAGE 083
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 92 of 159 Page ID #:92




                                            REMOVAL EXHIBIT C PAGE 084
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 93 of 159 Page ID #:93




                                            REMOVAL EXHIBIT C PAGE 085
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 94 of 159 Page ID #:94




                                            REMOVAL EXHIBIT C PAGE 086
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 95 of 159 Page ID #:95




                                            REMOVAL EXHIBIT C PAGE 087
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 96 of 159 Page ID #:96




                                            REMOVAL EXHIBIT C PAGE 088
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 97 of 159 Page ID #:97




                                            REMOVAL EXHIBIT C PAGE 089
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 98 of 159 Page ID #:98




                                            REMOVAL EXHIBIT C PAGE 090
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 99 of 159 Page ID #:99




                                            REMOVAL EXHIBIT C PAGE 091
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 100 of 159 Page ID #:100




                                             REMOVAL EXHIBIT C PAGE 092
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 101 of 159 Page ID #:101




                                             REMOVAL EXHIBIT C PAGE 093
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 102 of 159 Page ID #:102




                                             REMOVAL EXHIBIT C PAGE 094
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 103 of 159 Page ID #:103




                                             REMOVAL EXHIBIT C PAGE 095
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 104 of 159 Page ID #:104




                                             REMOVAL EXHIBIT C PAGE 096
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 105 of 159 Page ID #:105




                                             REMOVAL EXHIBIT C PAGE 097
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 106 of 159 Page ID #:106




 1   TO THE CLERK OF THE COURT, PLAINTIFF AND ITS COUNSEL OF RECORD:

 2            PLEASE TAKE NOTICE THAT Greenberg Traurig, LLP hereby enters its appearance as

 3   counsel of record for Defendant West Brands, LLC. Any and all notices, pleadings, correspondence, and

     communications regarding the above-captioned matter should be served as follows:
 4

 5           GREENBERG TRAURIG, LLP
             Ashley Farrell Pickett (SBN CA 271825)
 6           farrellpicketta@gtlaw.com
             Bryan W Patton (SBN CA 294910)
 7           pattonbw@gtlaw.com
             GREENBERG TRAURIG, LLP
 8           1840 Century Park East, Suite 1900
             Los Angeles, California 90067-2121
 9           Telephone: 310.586.7700
             Facsimile: 310.586.7800
10

11
     Dated: January 20, 2021                      GREENBERG TRAURIG, LLP
12

13
                                            By:
14                                                   Ashley Farrell Pickett
                                                  Attorneys for Defendant
15                                                West Brands, LLC
16

17

18

19

20

21

22

23

24

25

26
                                                     2
                               DEFENDANT’S NOTICE OF APPEARANCE OF COUNSEL
                                                          REMOVAL    EXHIBIT C PAGE 098
     ACTIVE 54787246v1
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 107 of 159 Page ID #:107



 1                                          PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3         I am employed in the aforesaid county, State of California; I am over the age of 18 years and not
   a party to the within action; my business address is 1840 Century Park East, Suite 1900, Los Angeles,
 4 California 90067.
 5 On January 20, 2021, I served the DEFENDANT’S NOTICE OF APPEARANCE OF COUNSEL on
   the interested parties in this action by placing the true copy thereof, enclosed in a sealed envelope,
 6 postage prepaid, addressed as follows:
 7
     SEE ATTACHED SERVICE LIST.
 8
           (BY MESSENGER SERVICE)
 9         By consigning the document(s) to an authorized courier and/or process server for hand delivery
10         on this date.
           BY OVERNIGHT COURIER: I caused such envelope to be placed for collection and
11         delivery in accordance with standard overnight delivery procedures for delivery the next
           business day.
12
13
           (BY E-MAIL)
14         I caused the above document(s) to be transmitted to the office(s) of the addressee(s) listed above
           by electronic mail at the e-mail address(es) set forth above. The document(s) was served
15         electronically and the transmission was reported complete and without error.
16       (BY MAIL)
                   I deposited such envelope in the mail at Los Angeles, California. The envelope was
17         mailed with postage thereon fully prepaid.
                   I am readily familiar with the business practice of my place of employment in respect to
18         the collection and processing of correspondence, pleadings and notices for mailing with United
           States Postal Service. The foregoing sealed envelope was placed for collection and mailing this
19         date consistent with the ordinary business practice of my place of employment, so that it will be
           picked up this date with postage thereon fully prepaid at Los Angeles, California, in the ordinary
20         course of such business.
21
         (STATE)           I declare under penalty of perjury under the laws of the State of California
22                         that the foregoing is true and correct.

23         Executed on January 20, 2021, at Los Angeles, California.

24
25
26                                                      HALEH SHARIFI
27
28

                                            PROOF OF SERVICE
                                                         REMOVAL EXHIBIT C PAGE 099
     Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 108 of 159 Page ID #:108



 1                                        SERVICE LIST
 2
     FRANK H. KIM                                         Attorneys for Plaintiff Michael
 3   KIM LEGAL, APC                                       Pearson
     3435 Wilshire Blvd, Suite 2700
 4   Los Angeles, CA 90010
     Tel: (323) 482-3300
 5   Fax: (866) 652-7819
 6
     HELEN U. KIM                                         Attorneys for Plaintiff Michael
 7   HELEN KIM LAW, APC                                   Pearson
     3435 Wilshire Blvd, Suite 2700
 8   Lod Angeles, CA 90010
     Tel: (323) 487-9151
 9
     Fax: (866) 652-7819
10
     DARA TABESH                                          Attorneys for Plaintiff Michael
11   ECOTECH LAW GROUP, P.C.                              Pearson
     5 Third Street, Suite 700
12   San Francisco, CA 94103
13   Tel: (415) 503-9164
     Fax: (415) 651-8639
14
     AJR Films, Inc. c/o Rick Server
15   29 Orinda Way #1834
16   Orinda, CA 94563

17   Chris A. Jalian, Esq.
     Paul Hastings, LLP
18
     515 S. Flower Street, 25th Fl.
19   Los Angeles, CA 90071

20
21   Sayven Entertainment Corporation
     c/o Ben Artikov
22   7607 Santa Monica Blvd., Ste. 25
     Los Angeles, CA 90028
23
24
     Mill Ticket Entertainment, LLC
25   c/o Edward Mills
26   1018 S. Los Angeles St.
     Los Angeles, CA 90015
27
28

                                        PROOF OF SERVICE
                                                     REMOVAL EXHIBIT C PAGE 100
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 109 of 159 Page ID #:109




                                             REMOVAL EXHIBIT C PAGE 101
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 110 of 159 Page ID #:110



 1
     Ashley Farrell Pickett (SBN 271825)
 2   Bryan W. Patton (SBN 294910)
 3   GREENBERG TRAURIG, LLP
     1840 Century Park East, Suite 1900
 4   Los Angeles, CA 90067-2121
     Email: farrellpicketta@gtlaw.com
 5          pattonbw@gtlaw.com
     TEL: 310-586-7700
 6
     FAX: 310-586-7800
 7
     Attorneys for Defendant
 8   WEST BRANDS, LLC.
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
                                                   REMOVAL
                          JOINT INITIAL STATUS CONFERENCE    EXHIBIT
                                                          STATEMENT    C PAGE 102
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 111 of 159 Page ID #:111



 1
            Plaintiff Michael Pearson (“Pearson”) and Defendant West Brands, LLC (“West Brands”)
 2
     hereby submit the following Joint Statement in advance of the Status Conference to be held on
 3
     January 29, 2021. Defendants Mill Ticket Entertainment, LLC (“Mill Ticket”), AJR Films, Inc.
 4
     (“AJR”), and Sayven Entertainment Corporation (“Sayven”) have not yet appeared in this case.
 5
            1.      PARTIES AND COUNSEL:
 6
            Plaintiff: MICHAEL PERASON is the proposed class representative in this case. He is
 7
     represented by Plaintiff’s counsel listed in the caption above:
 8
                    Counsel:       Frank H. Kim (SBN 264609)
 9                                 KIM LEGAL, APC
                                   3435 Wilshire Blvd, Suite 2700
10                                 Los Angeles, CA 90010
                                   Telephone: (323) 487-9151
11                                 Email: fkim@kim-legal.com

12                                 Helen U. Kim (SBN 260195)
                                   HELEN KIM LAW, APC
13                                 3435 Wilshire Blvd, Suite 2700
                                   Los Angeles, CA 90010
14                                 Telephone: (323) 487-9151
                                   Email: helen@helenkimlaw.com
15
                                   Dara Tabesh (SBN 230434)
16                                 Zephyr Andrew (SBN 269272)
                                   ECOTECH LAW GROUP, P.C.
17                                 5 Third Street, Suite 700
                                   San Francisco, CA 94103
18                                 Telephone: (415) 503-9164
                                   Email: dara.tabesh@ecotechlaw.com
19                                 zephyr.andrew@ecotechlaw.com

20
            Defendant West Brands: Defendant West Brands, LLC is represented by counsel listed in
21
     the caption above:
22
                    Counsel:       Ashley Farrell Pickett (SBN 271825)
23                                 Bryan W. Patton (SBN 294910)
                                   GREENBERG TRAURIG, LLP
24
                                   1840 Century Park East, Suite 1900
25                                 Los Angeles, CA 90067-2121
                                   Email: farrellpicketta@gtlaw.com
26                                        pattonbw@gtlaw.com
                                   TEL: 310-586-7700
27                                 FAX: 310-586-7800
28          2.      STATUS OF PLEADINGS:
                                                      3
                                                      REMOVAL
                             JOINT INITIAL STATUS CONFERENCE    EXHIBIT
                                                             STATEMENT          C PAGE 103
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 112 of 159 Page ID #:112



 1
              Plaintiff’s Position: No Defendant has filed an Answer to the Complaint. Defendant West
 2
     Brands, LLC has filed a Notice of Appearance.
 3
              Plaintiff requests permission to file a First Amended Complaint to, among other things, add
 4
     a claim under the Private Attorneys General Act, add and/or remove defendants, and amend the
 5
     underlying factual allegations.
 6
              Defendant West Brands’ Position: Defendant West Brands has filed a notice of appearance
 7
     and has not yet filed a responsive pleading.
 8
              As explained in the Parties’ positions on Case Management below, the Parties request that
 9
     the stay of this matter remain in place for 60 days with the limited exception that it be lifted for the
10
     sole purpose of allowing Plaintiff to file a First Amended Complaint. At that time, Defendant West
11
     Brands will assess its position on a responsive pleading.
12
              3.     POTENTIAL ADDITIONAL PARTIES
13
              Plaintiff’s Position: Plaintiff does not presently intend to add additional class
14
     representatives.
15
              Plaintiff may add Very Good Touring, Inc. as a joint employer. Plaintiff’s investigations
16
     remain ongoing and reserves the right to add or remove other defendant(s) as necessary.
17
              Defendant West Brands’ Position: At this time, Defendant West Brands does not plan to
18
     file a cross complaint to add additional parties, but its investigation is ongoing.
19
              4.     IMPROPERLY NAMED DEFENDANT(S)
20            Plaintiff’s Position: Plaintiff intends to dismiss defendants Mill Ticket Entertainment, LLC
21   and Sayven Entertainment Corporation. Plaintiff maintains that the other defendants are properly
22   named.
23            Defendant West Brands’ Position: Defendant West Brands is assessing whether it is the
24   properly named entity based on Plaintiff’s theory of liability and maintains that it did not hire or
25   control Plaintiff and putative class members he may seek to represent. The parties are continuing to
26   meet and confer on this issue and it is Defendant West Brand’s position that Plaintiff must dismiss
27   West Brands if it is determined to not be a properly named entity.
28

                                                       4
                                                      REMOVAL
                             JOINT INITIAL STATUS CONFERENCE    EXHIBIT
                                                             STATEMENT                C PAGE 104
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 113 of 159 Page ID #:113



 1
            5.      ADEQUACY OF PROPOSED CLASS REPRESENTATIVE:
 2
            Plaintiff’s Position: Plaintiff is an adequate class representative with no known conflicts
 3
     with any members of the class.
 4
            Defendant West Brands’ Position: Defendant West Brands did not hire or control Plaintiff
 5
     or any of putative class members he may seek to represent and does not currently have any
 6
     information regarding the adequacy of Plaintiff as a class representative at this time. Defendant
 7
     West Brands has yet to conduct any discovery in this matter and thus believes that it is premature to
 8
     assess Plaintiff’s adequacy as a class representative. Defendant West Brands reserves its right to
 9
     assert defenses to Plaintiff’s adequacy and class representative status at a later time.
10
        6. ESTIMATED CLASS SIZE
11
            Plaintiff’s Position: Plaintiff’s initial estimate of the potential class size is approximately or
12
     in excess of 500 putative members.
13
            Defendant West Brands’ Position: Defendant West Brands did not hire or control Plaintiff
14
     or any of putative class members he may seek to represent and currently does not have an estimate
15
     of the class size in this matter. Once Plaintiff files his anticipated First Amended Complaint,
16
     Defendant West Brands will seek to investigate the number of putative class members and allegedly
17
     aggrieved employees under the Private Attorneys General Act.
18
        7. OTHER ACTIONS WITH OVERLAPPING CLASS DEFINITIONS
19
            Plaintiff’s Position: This case was deemed related to the case of Leon v. Live Nation
20
     Worldwide, Inc., Art Partner, Inc., Andrew Hewitt & Bill Silva Presents, and Kanye West, Case No.
21
     20STCV26420 (Los Angeles Superior Court) (filed July 10, 2020) on December 3, 2020.
22
            However, Plaintiff understands that the Leon matter has settled on an individual basis and
23
     that the class allegations will be dismissed without prejudice.
24
            Defendant West Brands’ Position: The Leon matter has settled on an individual basis and
25
     Plaintiff Leon’s counsel is in the process of submitting a request for dismissal of class allegations
26
     without prejudice in that matter. Accordingly, the potential for overlapping class allegations is likely
27
     to no longer be a concern in the near-future.
28

                                                       5
                                                      REMOVAL
                             JOINT INITIAL STATUS CONFERENCE    EXHIBIT
                                                             STATEMENT                C PAGE 105
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 114 of 159 Page ID #:114



 1
              With that said, given the ambiguities of Plaintiff’s current pleading, Defendant West Brands
 2
     is currently unable to fully assess any class overlap between this Pearson action and Leon, but
 3
     understands that Plaintiff intends to file a First Amended Complaint, which it hopes will provide
 4
     additional clarity. Defendant West Brands notes that whether the proper parties have been named
 5
     as defendants in Pearson and/or Leon is an open question. The Parties are actively investigating
 6
     and meeting conferring regarding the identities of the proper defendants in this Pearson action.
 7
         8.      RELEVANT ARBITRATION AND/OR CLASS ACTION WAIVER CLAUSES:
 8
              Plaintiff’s Position: Plaintiff is not presently aware of any applicable arbitration and/or class
 9
     action waiver clauses.
10
              Defendant West Brands’ Position: Defendant West Brands is not currently aware of any
11
     arbitration agreements or class action waiver clauses applicable to this action.
12
         9. POTENTIAL EARLY CRUCIAL MOTIONS
13
              Plaintiff’s Position: Plaintiff anticipates filing a motion for class certification, and
14
     potentially, summary judgment motions.
15
              Defendant West Brands’ Position: As explained in the Parties’ positions on Case
16
     Management below, the Parties request that the stay of this matter remain in place for 60 days with
17
     the limited exception that it be lifted for the sole purpose of allowing Plaintiff to file his First
18
     Amended Complaint. Once Plaintiff files his anticipated First Amended Complaint, Defendant
19
     West Brands will assess its position on a responsive pleading and early motion practice.
20
         10. CLASS CONTACT INFORMATION
21
              Plaintiff’s Position: Plaintiff proposes that a third-party claims administrator send out a
22
     Belaire-West notice to the class. Plaintiff will meet and confer with Defendants regarding the form
23
     of notice. Plaintiff proposes that class-wide discovery on damage issues be deferred until after trial
24
     on liability.
25

26

27

28

                                                         6
                                                       REMOVAL
                              JOINT INITIAL STATUS CONFERENCE    EXHIBIT
                                                              STATEMENT                C PAGE 106
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 115 of 159 Page ID #:115



 1
              Defendant West Brands’ Position: It is premature to consider the exchange of class contact
 2
     information, as: (i) Plaintiff’s current Complaint fails to state a claim; (ii) Plaintiff has stated an
 3
     intention to file a First Amended Complaint; (iii) several named defendants have yet to appear; and
 4
     (iv) the parties are in the process of assessing whether the correct defendant entities have been
 5
     named.
 6
              Once Plaintiff files his First Amended Complaint, Defendant West Brands will determine
 7
     whether Plaintiff states a claim, and if so, the Parties can work together to employ a protective order
 8
     as a means to avert the time and expense of a Belaire West notice. As Defendant West Brands may
 9
     be an improperly named entity and did not hire or control the putative class members at issue in this
10
     action, it believes putative class member information will need to be ascertained from another
11
     defendant entity.
12
           11. PROTECTIVE ORDERS
13
              Plaintiff’s Position: Plaintiff will agree to a Protective Order, substantially similar to the
14
     template provided by the Los Angeles Superior Court – Complex Division, which would be
15
     submitted for entry by Stipulation.
16
              Defendant West Brands’ Position: Once the pleadings are settled, and the stay on discovery
17
     is lifted, Defendant West Brands will agree to a Protective Order that is substantially similar to the
18
     template by the Los Angeles Superior Court – Complex Division.
19
     12.      DISCOVERY:
20            Plaintiff’s Position: Plaintiff seeks discovery relevant to naming all of the proper defendants
21   in this action and their roles concerning the employment of Plaintiff.
22            Plaintiff also seeks discovery relevant to class certification, including class contacts, class
23   size, and Defendants’ policies and practices regarding hiring extra background talent.
24            Plaintiff will serve written discovery on these issues as appropriate and anticipates taking
25   approximately five depositions with respect to class certification issues.
26            In addition, Plaintiff proposes that a third-party claims administrator send out a Belaire-West
27   notice to the class with costs split between the parties. Plaintiff will meet and confer with Defendants
28   regarding the form of notice.
                                                        7
                                                       REMOVAL
                              JOINT INITIAL STATUS CONFERENCE    EXHIBIT
                                                              STATEMENT               C PAGE 107
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 116 of 159 Page ID #:116



 1
               Defendant West Brands’ Position: As explained in the Parties’ positions on Case
 2
     Management below, the Parties request that the stay of this matter remain in place for 60 days with
 3
     the limited exception that it be lifted to allow Plaintiff to file his First Amended Complaint. The
 4
     Parties thus request that the Court’s current stay on discovery remain in place at least until the
 5
     continued Status Conference to be set at least 60 days out.
 6
               Defendant West Brands does not believe that Plaintiff’s Complaint states a cause of action
 7
     as to any claim, but instead impermissibly parrots the language of the statues cited. 1 Plaintiff has
 8
     stated that he intends to file a First Amended Complaint. As such, Defendant West Brands is not
 9
     yet in a position to admit or deny the allegations of the pleading. Defendant West Brands believes
10
     that discovery should not commence until the scope of the action has been determined and an
11
     answer has been filed. If Plaintiff does state a claim, Plaintiff should then articulate a means,
12
     including some common proof, but which he believes a class should be certified.
13
     13.       INSURANCE COVERAGE:
14
               Plaintiff’s Position: Plaintiff is not aware of the parameters of the applicable insurance
15
     coverage.
16
               Defendant West Brands’ Position: Defendant West Brands is not currently aware of any
17
     insurance coverage applicable to this matter.
18
     14.        ALTERNATIVE DISPUTE RESOLUTION:
19
               Plaintiff’s Position: Plaintiff is amenable to early mediation once all the appropriate parties
20
     have been identified, named, and served and will discuss the possibility of early mediation in this
21
     case.
22
               Defendant West Brands’ Position: As explained in the Parties’ positions on Case
23
     Management below, the Parties request that the stay of this matter remain in place for 60 days with
24

25

26         1
            See Hawkins, supra, 223 Cal.App.4th at p. 478–79 (“parroting the language of [the statute] in the complaint is
     insufficient to state a cause of action under the statute"); Fisher, supra, 214 Cal.App.3d at p. 604 (“where, as here, a
27
     plaintiff seeks to allege a violation of a statute, the ‘facts in support of each of the requirements of a statute upon which
     a cause of action is based must be specifically pled’”); Carter, supra, 198 Cal.App.4th at p. 403, 410 (“Facts, not
28
     conclusions, must be pleaded and where statutory remedies are invoked, the facts must be pleaded with particularity.”)
                                                                 8
                                                           REMOVAL
                                  JOINT INITIAL STATUS CONFERENCE    EXHIBIT
                                                                  STATEMENT                           C PAGE 108
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 117 of 159 Page ID #:117



 1
     the limited exception that it be lifted for the sole purpose of allowing Plaintiff to file a First Amended
 2
     Complaint. Defendant West Brands is amenable to exploring the possibility of early mediation.
 3
     15.     TIMELINE FOR CASE MANAGEMENT:
 4
             Joint Position: The Parties propose scheduling the next Status Conference approximately
 5
     60 days from the Initial Status Conference to allow time for Plaintiff to amend the Complaint and
 6
     establish contact with counsel for each named defendant. The Parties propose lifting the current stay
 7
     for the sole purposes of permitting Plaintiff to file a First Amended Complaint, but otherwise leaving
 8
     the stay in place. Plaintiff expects amendments to the Complaint to include the addition of a Private
 9
     Attorney General Act claim and, inter alia, amendments to add and to certain allegations pursuant
10
     to discussions with counsel for Defendant West Brands, which remain ongoing, in the hopes of
11
     avoiding the filing of and/or narrowing the scope of a demurrer and/or motion to strike.
12
     16.     ELECTRONIC SERVICE OF PAPERS
13
             Plaintiff’s Position: Plaintiff is amenable to using Case Anywhere for purposes of
14
     electronic service of papers.
15
             Defendant West Brands’ Position: Defendant is amenable to using Case Anywhere for
16
     purposes of electronic service of papers.
17

18

19

20

21

22

23

24

25

26

27

28

                                                        9
                                                      REMOVAL
                             JOINT INITIAL STATUS CONFERENCE    EXHIBIT
                                                             STATEMENT                 C PAGE 109
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 118 of 159 Page ID #:118



 1

 2   DATED: January 22, 2021             Respectfully submitted,

 3                                       KIM LEGAL, APC
                                         HELEN KIM LAW, APC
 4                                       ECOTECH LAW GROUP, P.C.
 5

 6                                       By:___________/s/ Frank Kim_________________
                                             Frank Kim
 7                                           Helen Kim
                                             Dara Tabesh
 8                                           Attorneys for Plaintiff Michael Pearson
 9
10

11   DATED: January 22, 2021             Respectfully submitted,
12                                       GREENBERG TRAURIG, LLP
13

14                                       By:_______________________________________
                                             Ashley Farrell Pickett
15                                           Bryan W. Patton
                                             Attorneys for Defendant
16                                           WEST BRANDS, LLC
17

18

19

20

21

22

23

24

25

26

27

28

                                           10
                                                 REMOVAL
                        JOINT INITIAL STATUS CONFERENCE    EXHIBIT
                                                        STATEMENT    C PAGE 110
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 119 of 159 Page ID #:119



 1                                          PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3         I am employed in the aforesaid county, State of California; I am over the age of 18 years and not
   a party to the within action; my business address is 1840 Century Park East, Suite 1900, Los Angeles,
 4 California 90067.

 5 On January 22, 2021, I served the DEFENDANT’S NOTICE OF APPEARANCE OF COUNSEL on
   the interested parties in this action by placing the true copy thereof, enclosed in a sealed envelope,
 6 postage prepaid, addressed as follows:
 7
     SEE ATTACHED SERVICE LIST.
 8
           (BY MESSENGER SERVICE)
 9         By consigning the document(s) to an authorized courier and/or process server for hand delivery
10         on this date.
           BY OVERNIGHT COURIER: I caused such envelope to be placed for collection and
11         delivery in accordance with standard overnight delivery procedures for delivery the next
           business day.
12
13
           (BY E-MAIL)
14         I caused the above document(s) to be transmitted to the office(s) of the addressee(s) listed above
           by electronic mail at the e-mail address(es) set forth above. The document(s) was served
15         electronically and the transmission was reported complete and without error.
16       (BY MAIL)
                   I deposited such envelope in the mail at Los Angeles, California. The envelope was
17         mailed with postage thereon fully prepaid.
                   I am readily familiar with the business practice of my place of employment in respect to
18         the collection and processing of correspondence, pleadings and notices for mailing with United
           States Postal Service. The foregoing sealed envelope was placed for collection and mailing this
19         date consistent with the ordinary business practice of my place of employment, so that it will be
           picked up this date with postage thereon fully prepaid at Los Angeles, California, in the ordinary
20         course of such business.
21
         (STATE)           I declare under penalty of perjury under the laws of the State of California
22                         that the foregoing is true and correct.

23         Executed on January 22, 2021, at Los Angeles, California.

24

25                                                      Cheryl D. Beatty
26

27
28

                                            PROOF OF SERVICE
                                                         REMOVAL EXHIBIT C PAGE 111
     Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 120 of 159 Page ID #:120



 1                                        SERVICE LIST
 2
     FRANK H. KIM                                         Attorneys for Plaintiff Michael
 3   KIM LEGAL, APC                                       Pearson
     3435 Wilshire Blvd, Suite 2700
 4   Los Angeles, CA 90010
     Tel: (323) 482-3300
 5   Fax: (866) 652-7819
 6
     HELEN U. KIM                                         Attorneys for Plaintiff Michael
 7   HELEN KIM LAW, APC                                   Pearson
     3435 Wilshire Blvd, Suite 2700
 8   Lod Angeles, CA 90010
     Tel: (323) 487-9151
 9
     Fax: (866) 652-7819
10
     DARA TABESH                                          Attorneys for Plaintiff Michael
11   ECOTECH LAW GROUP, P.C.                              Pearson
     5 Third Street, Suite 700
12   San Francisco, CA 94103
13   Tel: (415) 503-9164
     Fax: (415) 651-8639
14
     AJR Films, Inc.
15   c/o Rick Server
16   29 Orinda Way #1834
     Orinda, CA 94563
17
     Chris A. Jalian, Esq.
18
     Paul Hastings, LLP
19   515 S. Flower Street, 25th Fl.
     Los Angeles, CA 90071
20
21
     Sayven Entertainment Corporation
22   c/o Ben Artikov
     7607 Santa Monica Blvd., Ste. 25
23
     Los Angeles, CA 90028
24

25   Mill Ticket Entertainment, LLC
26   c/o Edward Mills
     1018 S. Los Angeles St.
27   Los Angeles, CA 90015
28

                                        PROOF OF SERVICE
                                                     REMOVAL EXHIBIT C PAGE 112
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 121 of 159 Page ID #:121




                                             REMOVAL EXHIBIT C PAGE 113
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 122 of 159 Page ID #:122




                                             REMOVAL EXHIBIT C PAGE 114
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 123 of 159 Page ID #:123




                                             REMOVAL EXHIBIT C PAGE 115
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 124 of 159 Page ID #:124




                                             REMOVAL EXHIBIT C PAGE 116
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 125 of 159 Page ID #:125




                                             REMOVAL EXHIBIT C PAGE 117
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 126 of 159 Page ID #:126




                                             REMOVAL EXHIBIT C PAGE 118
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 127 of 159 Page ID #:127




                                             REMOVAL EXHIBIT C PAGE 119
 Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 128 of 159 Page ID #:128

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                    Central District, Spring Street Courthouse, Department 12

20STCV31684                                                                     January 29, 2021
MICHAEL PEARSON vs WEST BRANDS, LLC, et al.                                           10:30 AM


Judge: Honorable Carolyn B. Kuhl                 CSR: None
Judicial Assistant: L. M'Greene                  ERM: None
Courtroom Assistant: M. Miro                     Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): Frank H Kim LaCourtConnect; Dara Tabesh LaCourtConnect
For Defendant(s): Ashley Michelle Farrell Pickett LaCourtConnect




NATURE OF PROCEEDINGS: Initial Status Conference

The matter is called for hearing.

The stay as to pleadings is lifted for the purposes of filing an Amended Complaint only and the
stay as to discovery is to remain in place.

The Court signs and files the Order re: Authorizing Electronic Service for Case Anywhere this
date and a conformed copy is provided to Plaintiff's counsel via e-mail.

Further Status Conference is scheduled for 03/30/2021 at 11:00 AM in Department 12 at Spring
Street Courthouse.

Notice is waived.




                                         Minute Order                                 Page 1 of 1
                                                           REMOVAL EXHIBIT C PAGE 120
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 129 of 159 Page ID #:129




                                             REMOVAL EXHIBIT C PAGE 121
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 130 of 159 Page ID #:130




                                             REMOVAL EXHIBIT C PAGE 122
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 131 of 159 Page ID #:131




                                             REMOVAL EXHIBIT C PAGE 123
Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 132 of 159 Page ID #:132




                                             REMOVAL EXHIBIT C PAGE 124
 Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 133 of 159 Page ID #:133

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                            Civil Division
                     Central District, Spring Street Courthouse, Department 12

20STCV31684                                                                      March 30, 2021
MICHAEL PEARSON vs WEST BRANDS, LLC, et al.                                          11:00 AM


Judge: Honorable Carolyn B. Kuhl                    CSR: None
Judicial Assistant: L. M'Greene                     ERM: None
Courtroom Assistant: M. Miro                        Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): Frank H Kim LACourtConnect; Dara Tabesh LACourtConnect
For Defendant(s): Ashley Michelle Farrell Pickett LACourtConnect
Other Appearance Notes: Britany Engelman - Defendant - LACourtConnect



NATURE OF PROCEEDINGS: Further Status Conference

The matter is called for hearing.

The Court and counsel discuss mediation.

On the Court's own motion, the Further Status Conference scheduled for 03/30/2021 is continued
to 05/17/2021 at 11:00 AM in Department 12 at Spring Street Courthouse.

A Joint Status Report is to be filed five court days prior to the hearing.

Counsel is ordered to serve the ISC order on the new defendant.

Both the pleading and discovery stays remain in place.

Plaintiff is to provide notice.




                                            Minute Order                             Page 1 of 1
                                                              REMOVAL EXHIBIT C PAGE 125
    Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 134 of 159 Page ID #:134

Message Board
Case:                         Leon, et al. v. Live Nation Worldwide, Inc., et al.
Case Info:                    20STCV26420 (Dismissed) and Related Case (20STCV31684), Los Angeles Superio
Display:                      Message Thread


               Date & Time
 Replies                         Submitted By     Submitted To                          Message
               Posted (PDT)
                                                                  Message Title: 05/17/2021 11:00 AM Further Status
                                                                  Conference
                                                                  Message:
                                Michelle Miro
             4/13/21                              Court and All
    0        1:25 PM
                                (Los Angeles
                                                  Counsel
                                                                  You are hereby notified the Further Status Conference set
                                Superior Court)                   for May 17, 2021 at 11:00 am is continued to May 19,
                                                                  2021 at 11:30 am.

                                                                  Department 12
                                                    Message Count: 1




                                                                       REMOVAL EXHIBIT C PAGE 126
      Case 2:21-cv-05022   Document 1 Filed 06/21/21 Page 135 of 159 Page ID #:135
                     E-Served: May 15 2021 11:04AM PDT Via Case Anywhere




 1   FRANK H. KIM (SBN 264609)
        fkim@kim-legal.com
 2   KIM LEGAL, APC
     3435 Wilshire Blvd, Suite 2700
 3   Los Angeles, CA 90010
     Telephone: (323) 482-3300
 4   Facsimile: (866) 652-7819
 5   HELEN U. KIM (SBN 260195)
        helen@helenkimlaw.com
 6   HELEN KIM LAW, APC
     3435 Wilshire Blvd, Suite 2700
 7   Los Angeles, CA 90010
     Telephone: (323) 487-9151
 8   Facsimile: (866) 652-7819
 9   DARA TABESH (SBN 230434)
10      dara.tabesh@ecotechlaw.com
     ECOTECH LAW GROUP, P.C.
11   5 Third Street, Suite 700
     San Francisco, CA 94103
12   Telephone: (415) 503-9164
     Facsimile: (415) 651-8639
13
     ATTORNEYS FOR PLAINTIFF MICHAEL PEARSON
14
                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
15
                               FOR THE COUNTY OF LOS ANGELES
16
17
     MICHAEL PEARSON, individually and on            Case No.: 20STCV31684
18   behalf of all others similarly situated,        (related to Case No. 20STCV26420)
19                Plaintiff,                         Assigned to Hon. Carolyn B. Kuhl, Dept. 12
20          v.
                                                     JOINT STATUS CONFERENCE
21   West Brands, LLC, a Delaware limited            STATEMENT
     liability company; Very Good Touring, Inc., a
22   California corporation; Kanye West, an          Date:    May 19, 2021
23   individual; AJR Films Inc., a California        Time:    11:30 a.m.
     corporation; and DOES 1 through 50,             Dept:    12
24   inclusive,                                      Place:   Spring Street Courthouse
                                                              312 Spring Street
25                 Defendants.                                Los Angeles, California 90012
26
                                                     Complaint Filed: August 20, 2020
27
28
                                                  1
                                 JOINT STATUS CONFERENCE STATEMENT

                                                                REMOVAL EXHIBIT C PAGE 127
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 136 of 159 Page ID #:136




 1   Ashley Farrell Pickett (SBN 271825)
     Bryan W. Patton (SBN 294910)
 2   GREENBERG TRAURIG, LLP
 3   1840 Century Park East, Suite 1900
     Los Angeles, CA 90067-2121
 4   Email: farrellpicketta@gtlaw.com
            pattonbw@gtlaw.com
 5   TEL: 310-586-7700
 6   FAX: 310-586-7800

 7   Attorneys for Defendant
     WEST BRANDS, LLC.
 8
     BRITANY M. ENGELMAN (SBN: 238618)
 9
     ENGELMAN LAW, APC
10   bme@engelmanlawfirm.com
     9595 Wilshire Boulevard, Suite 900
11   Beverly Hills, CA 90212
     Tel: (310) 424-5889
12
     Fax: (310) 693-5480
13
     Attorneys for Defendant, AJR FILMS, INC.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                               JOINT STATUS CONFERENCE STATEMENT

                                                        REMOVAL EXHIBIT C PAGE 128
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 137 of 159 Page ID #:137




 1          Plaintiff Michael Pearson (“Pearson”), Defendant West Brands, LLC (“West Brands”),
 2   and Defendant AJR Films (“AJR Films”) hereby submit the following Joint Statement in
 3   advance of the Status Conference to be held on March 30, 2021.
 4          1.      STATUS OF PLEADINGS:
 5          Plaintiff’s Position:
 6          On March 29, 2021, Plaintiff filed a First Amended Complaint to add additional claims,
 7   add additional defendants, and to remove defendants.
 8          Plaintiff added a Minimum Wage claim and a PAGA claim.
 9          Plaintiff added Defendants Very Good Touring, Inc. and Kanye West.
10          Plaintiff removed defendants Sayvan Entertainment, Corporation and Mill Ticket
11   Entertainment LLC.
12          Plaintiff will be filing Requests for Dismissal of defendants Sayvan Entertainment,
13   Corporation and Mill Ticket Entertainment LLC prior to the May 19 status conference.
14          On March 29, 2021, Plaintiff had asked counsel for West Brands, LLC, who also
15   represented Defendants Very Good Touring, Inc. and Kanye West in the related and dismissed
16   Leon action, Case No. 20STCV26420, whether they would accept service for Defendants Very
17   Good Touring, Inc. and Kanye West. On May 12, 2021, they agreed to accept service, and the
18   pleadings will be served pursuant to this agreement prior to the May 19, 2021 status
19
     conference.
20
            No responsive pleading has been filed.
21
            Plaintiffs also ask that the Court lift the stay at the May 19, 2021 Status Conference so
22
     that the parties may begin class discovery in this matter. While Plaintiff agrees that the parties
23
     should continue to explore the possibility of early mediation, including working out the
24
     parameters of such a mediation, Plaintiff does not believe that continuing the present stay is
25
     appropriate and that it would only serve to delay matters further.
26
            Defendant West Brands’ Position:
27
28
                                                     3
                                    JOINT STATUS CONFERENCE STATEMENT

                                                                  REMOVAL EXHIBIT C PAGE 129
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 138 of 159 Page ID #:138




 1          Defendant West Brands has filed a notice of appearance and has not yet filed a
 2   responsive pleading. At the Parties’ January 29, 2021 status conference, the Court kept the stay
 3   of this action in place, but granted Plaintiff leave to file a First Amended Complaint. Plaintiff
 4   thereafter file an FAC that seeks to add two additional Defendants, Kanye West and Very Good
 5   Touring, Inc. As outlined in more detail below, at least one, if not both of these newly added
 6   Defendants are improper. Initial review of the FAC also indicates that it is deficient in
 7   numerous additional respects. The Parties are presently exploring the possibility of mediation.
 8   On April 28, 2021, Plaintiff requested information from Defendants in advance of agreeing to
 9   mediation that West Brands believes goes beyond the scope of the allegations in the FAC. West
10   Brands, however, is hopeful that the Parties can agree to mediation with reasonable terms,
11   including the informal exchange of information by all Parties that is necessary to assess the
12   allegations in the FAC. In order to provide the Parties time to explore those discussions
13   without unnecessarily utilizing valuable Court resources or incurring additional legal fees,
14   West Brands would request that the stay of this action remain in place for 30 days. If at that
15   time, the Parties are not agreeable to mediation, West Brands would request that the Court lift
16   the stay of this action solely for the purposes of setting a briefing schedule on West Brands’
17   anticipated demurrer and motion to strike the FAC.
18          Counsel for West Brands has conferred with its client and will accept service on behalf
19
     of Very Good Touring, Inc. and Kanye West. This information has been communicated to
20
     Plaintiff’s counsel and service of Very Good Touring and Kanye West is likely forthcoming.
21
            Defendant AJR Films’ Position: Defendant AJR Films has not yet filed a responsive
22
     pleading.
23                  AJR Films, Inc. respectfully asks that the Court extend the stay of this matter for
24   an additional forty-five (45) days to allow Counsel time to continue discussions regarding
25   potentially engaging in early mediation.
26          2.      POTENTIAL ADDITIONAL PARTIES:
27          Plaintiff’s Position: Plaintiff presently does not intend to add additional parties to the
28
                                                  4
                                 JOINT STATUS CONFERENCE STATEMENT

                                                                  REMOVAL EXHIBIT C PAGE 130
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 139 of 159 Page ID #:139




 1   First Amended Complaint.
 2          Defendant West Brands’ Position: At this time, Defendant West Brands does not plan
 3   to file a cross complaint to add additional parties, but its investigation is ongoing.
 4          Defendant AJR Films’ Position: : At this time, Defendant AJR Films does not plan to
 5   file a cross-complaint to add additional parties, but its investigation is ongoing.
 6          3.      IMPROPERLY NAMED DEFENDANT(S):
 7          Plaintiff’s Position: Plaintiff maintains that defendants named in the First Amended
 8   Complaint are properly named.
 9          Defendant West Brands’ Position: Defendant West Brands is assessing whether it is
10   the properly named entity based on Plaintiff’s theory of liability and maintains that it did not
11   hire or control Plaintiff and putative class members he may seek to represent. The parties are
12   continuing to meet and confer on this issue and it is Defendant West Brand’s position that
13   Plaintiff must dismiss West Brands if it is determined to not be a properly named entity.
14          Plaintiff’s FAC seeks to improperly add Kanye West as a defendant in this action,
15   which Plaintiff had never previously raised with Defense Counsel despite repeated meet and
16   confer efforts. Plaintiff also seeks to add Very Good Touring, Inc., which may also be an
17   improper defendant in this action, although West Brands’ investigation is ongoing in that
18   respect. West Brands maintains that neither it, Kanye West nor Very Good Touring, Inc. hired
19
     or controlled Plaintiff and putative class members he may seek to represent. Defendant will
20
     continue to meet and confer with Plaintiff’s counsel regarding dismissal of improperly named
21
     defendants in this action.
22
            Defendant AJR Films’ Position: There is presently no indication that AJR Films has
23
     been named improperly based on Plaintiff’s theory of liability, which AJR Films disputes.
24
            4.      ADEQUACY OF PROPOSED CLASS REPRESENTATIVE:
25
            Plaintiff’s Position: Plaintiff is an adequate class representative with no known
26
     conflicts with any members of the class.
27
            Defendant West Brands’ Position: Defendant West Brands did not hire or control
28
                                                   5
                                  JOINT STATUS CONFERENCE STATEMENT

                                                                    REMOVAL EXHIBIT C PAGE 131
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 140 of 159 Page ID #:140




 1   Plaintiff or any of putative class members he may seek to represent and does not currently have
 2   any information regarding the adequacy of Plaintiff as a class representative at this time.
 3   Defendant West Brands has yet to conduct any discovery in this matter and thus believes that it
 4   is premature to assess Plaintiff’s adequacy as a class representative. Defendant West Brands
 5   reserves its right to assert defenses to Plaintiff’s adequacy and class representative status at a
 6   later time.
 7           Defendant AJR Films’ Position: Defendant AJR Films did not hire or control Plaintiff
 8   or any of putative class members he may seek to represent and does not currently have any
 9   information regarding the adequacy of Plaintiff as a class representative at this time. Defendant
10   AJR Films has yet to conduct any discovery in this matter and thus believes that it is premature
11   to assess Plaintiff’s adequacy as a class representative. Defendant AJR Films reserves its right
12   to assert defenses to Plaintiff’s adequacy and class representative status at a later time.
13           5.       ESTIMATED CLASS SIZE:
14
             Plaintiff’s Position: Plaintiff’s investigation is ongoing but presently estimates the
15
     potential class size to be in excess of 600 putative members.
16
             Defendant West Brands’ Position: Defendant West Brands did not hire or control
17
     Plaintiff or any of putative class members he may seek to represent and currently does not have
18
     an estimate of the class size in this matter. Defendant West Brands will seek to investigate the
19
     number of putative class members and allegedly aggrieved employees under the Private
20
     Attorneys General Act based on the allegations in Plaintiff’s First Amended Complaint.
21
             Defendant AJR Films’ Position: It is believed at this time, that the number of putative
22
     class members allegedly aggrieved under the Private Attorneys General Act could be up to five
23
     hundred (500).
24
             6.       OTHER ACTIONS WITH OVERLAPPING CLASS DEFINITIONS:
25
             Plaintiff’s Position: This case was deemed related to the case of Leon v. Live Nation
26
     Worldwide, Inc., Art Partner, Inc., Andrew Hewitt & Bill Silva Presents, and Kanye West, Case
27
     No. 20STCV26420 (Los Angeles Superior Court) (filed July 10, 2020) on December 3, 2020.
28
                                                   6
                                  JOINT STATUS CONFERENCE STATEMENT

                                                                    REMOVAL EXHIBIT C PAGE 132
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 141 of 159 Page ID #:141




 1          However, Plaintiff understands that the Leon matter has settled on an individual basis
 2   and that the class allegations have been dismissed without prejudice.
 3          Defendant West Brands’ Position: The related Leon matter has settled on an individual
 4   basis and the Court granted plaintiff Leon’s request for dismissal of the class allegations
 5   without prejudice on April 29, 2021. West Brands is not aware of any other pending actions
 6   with overlapping class definitions.
 7          Defendant AJR Films’ Position: Defendant AJR Films joins in Defendant West
 8   Brands’ position, as stated above.
 9          7.      RELEVANT ARBITRATION AND/OR CLASS ACTION WAIVER
10                          CLAUSES:
11          Plaintiff’s Position: Plaintiff is not presently aware of any applicable arbitration and/or
12   class action waiver clauses.
13          Defendant West Brands’ Position: Defendant West Brands is not currently aware of
14
     any arbitration agreements or class action waiver clauses between West Brands and putative
15
     class members that is applicable to this action.
16
            Defendant AJR Films’ Position: Defendant AJR Films joins in Defendant West
17
     Brands’ position, as stated above.
18
            8.      POTENTIAL EARLY CRUCIAL MOTIONS:
19
            Plaintiff’s Position: Plaintiff anticipates filing a motion for class certification, and
20
     potentially, summary judgment motions.
21
            Defendant West Brands’ Position: As outlined above, the FAC has improperly named
22
     Kanye West as a Defendant. West Brands is also continuing to investigate whether it or Very
23
     Good Touring, Inc. are proper Defendants in this action under Plaintiff’s theory of liability—
24
     which West Brands disputes. Moreover, initial review of the FAC also indicates that it is
25
     deficient in numerous additional respects, including but not limited to failing to state a claim
26
     against any Defendant in this action and instead impermissibly parroting the language of the
27
28
                                                     7
                                    JOINT STATUS CONFERENCE STATEMENT

                                                                 REMOVAL EXHIBIT C PAGE 133
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 142 of 159 Page ID #:142




 1   statues cited.1 If litigation of this action moves forward, West Brands anticipates meeting and
 2   conferring with Plaintiff’s counsel to address these defects, and absent Plaintiff’s agreement to
 3   file an amended compliant pleading, West Brands anticipates filing a demurrer and motion to
 4   strike the FAC.
 5            The Parties are presently exploring the possibility of mediation. On April 28, 2021,
 6   Plaintiff requested information from Defendants in advance of agreeing to mediation that West
 7   Brands believes goes beyond the scope of the allegations in the FAC. West Brands, however, is
 8   hopeful that the Parties can agree to mediation with reasonable terms, including the informal
 9   exchange of information by all Parties that is necessary to assess the allegations in the FAC. In
10   order to provide the Parties time to explore those discussions without unnecessarily utilizing
11   valuable Court resources or incurring additional legal fees, West Brands would request that the
12   stay of this action remain in place for 30 days. If at that time, the Parties are not agreeable to
13   mediation, West Brands would request that the Court lift the stay of this action solely for the
14
     purposes of setting a briefing schedule on West Brands’ anticipated demurrer and motion to
15
     strike the FAC.
16
              Defendant AJR Films’ Position: Defendant AJR Films joins in Defendant West
17
     Brands’ position, as stated above. AJR Films would add that the parties have discussed the
18
     possibility of engaging in early mediation, and would request a 45-day extension of the stay
19
     which is currently in place to explore same.
20
              9.       CLASS CONTACT INFORMATION:
21
              Plaintiff’s Position: Plaintiff proposes that a third-party claims administrator send out a
22
     Belaire-West notice to the class. Plaintiff will meet and confer with Defendants regarding the
23
24
25       1
           See Hawkins, supra, 223 Cal.App.4th at p. 478–79 (“parroting the language of [the statute] in the complaint is
     insufficient to state a cause of action under the statute"); Fisher, supra, 214 Cal.App.3d at p. 604 (“where, as here, a
26   plaintiff seeks to allege a violation of a statute, the ‘facts in support of each of the requirements of a statute upon
     which a cause of action is based must be specifically pled’”); Carter, supra, 198 Cal.App.4th at p. 403, 410 (“Facts,
27   not conclusions, must be pleaded and where statutory remedies are invoked, the facts must be pleaded with
     particularity.”)
28
                                                        8
                                       JOINT STATUS CONFERENCE STATEMENT

                                                                              REMOVAL EXHIBIT C PAGE 134
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 143 of 159 Page ID #:143




 1   form of notice. Plaintiff proposes that class-wide discovery on damage issues be deferred until
 2   after trial on liability.
 3           Defendant West Brands’ Position: As outlined above, the FAC is deficient in
 4   numerous respects, including improperly naming Defendant Kanye West and failing to state a
 5   claim against any Defendant in this action. In light of the unsettled pleadings in this action, and
 6   improperly named defendant, it is premature to consider the exchange of class contact
 7   information.
 8           Once the pleadings in this action are settled, the Parties can work together to employ a
 9   protective order as a means to avert the time and expense of a Belaire West notice. As
10   Defendant West Brands may be an improperly named entity and did not hire or control the
11   putative class members at issue in this action, it believes putative class member information
12   will need to be ascertained from another defendant entity.
13           Defendant AJR Films’ Position: Defendant AJR Films joins in Defendant West
14   Brands’ position, as stated above.
15           10.      PROTECTIVE ORDERS:
16           Plaintiff’s Position: Plaintiff will agree to a Protective Order, substantially similar to
17   the template provided by the Los Angeles Superior Court – Complex Division, which would be
18   submitted for entry by Stipulation.
19
             Defendant West Brands’ Position: Once the pleadings are settled, and the stay on
20
     discovery is lifted, Defendant West Brands will agree to a Protective Order that is substantially
21
     similar to the template by the Los Angeles Superior Court – Complex Division.
22
             Defendant AJR Films’ Position: Defendant AJR Films joins in Defendant West
23
     Brands’ position, as stated above.
24
             11.      DISCOVERY:
25
             Plaintiff’s Position: Plaintiff seeks discovery relevant to class certification, including
26
     class contacts, class size, and Defendants’ policies and practices regarding hiring extra
27
     background talent.
28
                                                   9
                                  JOINT STATUS CONFERENCE STATEMENT

                                                                  REMOVAL EXHIBIT C PAGE 135
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 144 of 159 Page ID #:144




 1          Plaintiff will serve written discovery on these issues as appropriate and anticipates
 2   taking approximately five depositions with respect to class certification issues.
 3          In addition, Plaintiff proposes that a third-party claims administrator send out a Belaire-
 4   West notice to the class with costs split between the parties. Plaintiff will meet and confer with
 5   Defendants regarding the form of notice.
 6          As mentioned above, Plaintiff asks the Court to lift the present stay at the May 19, 2021
 7   Status Conference so that the parties may begin class discovery in this matter.
 8          Defendant West Brands’ Position:          As outlined above, the FAC is deficient in
 9   numerous respects, including improperly naming Defendant Kanye West and failing to state a
10   claim against any Defendant in this action. In light of the unsettled pleadings in this action, and
11   improperly named defendant, Defendant West Brands believes that discovery should not
12   commence until the scope of the action has been determined and an answer has been filed.
13   Moreover, the Parties must work together to determine the proper defendants in this action.
14   Plaintiff should not be permitted to propound discovery against an improperly named defendant
15   against whom he has failed to state a claim.
16          Defendant AJR Films’ Position: Defendant AJR Films joins in Defendant West
17   Brands’ position, as stated above.
18          12.     INSURANCE COVERAGE:
19
            Plaintiff’s Position: Plaintiff is not aware of the parameters of the applicable insurance
20
     coverage.
21
            Defendant West Brands’ Position: Defendant West Brands is not currently aware of
22
     any insurance coverage applicable to this matter.
23
            Defendant AJR Films’ Position: Defendant AJR Films is not aware of any insurance
24
     coverage applicable to this matter.
25
            13.     ALTERNATIVE DISPUTE RESOLUTION:
26
            Plaintiff’s Position:
27
28
                                                    10
                                    JOINT STATUS CONFERENCE STATEMENT

                                                                  REMOVAL EXHIBIT C PAGE 136
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 145 of 159 Page ID #:145




 1          On April 27, 2021, counsel for Defendant AJR Films, Inc., reached out to Plaintiff’s
 2   counsel and counsel for Defendant West Brands, LLC, to revisit discussion of engaging in
 3   early mediation.
 4          Later that day, counsel for Defendant West Brands, LLC stated it would be agreeable to
 5   early mediation should the case remained stayed.
 6          On April 28, 2021, Plaintiff’s counsel responded, stating they would be agreeable to
 7   mediation subject to agreement on certain parameters and requested additional information
 8   from Defendants to facilitate such an agreement.
 9          On May 12, 2021, Plaintiff was advised that Defendants maintain an interest in
10   pursuing early mediation but that Defendants did not agree to the parameters suggested by
11   Plaintiffs. Plaintiffs intend to meet and confer further with Defense counsel to attempt to
12   schedule an early mediation but does not believe that the current stay should stay in place
13   following the May 19, 2021 Status Conference.
14          Defendant West Brands’ The Parties are presently exploring the possibility of
15   mediation. On April 28, 2021, Plaintiff requested information from Defendants in advance of
16   agreeing to mediation that West Brands believes goes beyond the scope of the allegations in the
17   FAC. West Brands, however, is hopeful that the Parties can agree to mediation with reasonable
18   terms, including the informal exchange of information by all Parties that is necessary to assess
19
     the allegations in the FAC. In order to provide the Parties time to explore those discussions
20
     without unnecessarily utilizing valuable Court resources or incurring additional legal fees,
21
     West Brands would request that the stay of this action remain in place for 30 days.
22
            Defendant AJR Films’ Position: Defendant AJR Films joins in Defendant West
23
     Brands’ position, as stated above.
24
            14.     TIMELINE FOR CASE MANAGEMENT:
25
            Plaintiff’s Position: Plaintiff requests that the current stay be lifted and that a status
26
     conference be scheduled within 6 months.
27
28
                                                 11
                                 JOINT STATUS CONFERENCE STATEMENT

                                                                 REMOVAL EXHIBIT C PAGE 137
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 146 of 159 Page ID #:146




 1              Defendant West Brands’ Position: The Parties are presently exploring the possibility of
 2   mediation. On April 28, 2021, Plaintiff requested information from Defendants in advance of
 3   agreeing to mediation that West Brands believes goes beyond the scope of the allegations in the
 4   FAC. West Brands, however, is hopeful that the Parties can agree to mediation with reasonable
 5   terms, including the informal exchange of information by all Parties that is necessary to assess
 6   the allegations in the FAC. In order to provide the Parties time to explore those discussions
 7   without unnecessarily utilizing valuable Court resources or incurring additional legal fees,
 8   West Brands would request that the stay of this action remain in place for 30 days. If at that
 9   time, the Parties are not agreeable to mediation, West Brands would request that the Court lift
10   the stay of this action solely for the purposes of setting a briefing schedule on West Brands’
11   anticipated demurrer and motion to strike the FAC. West Brands contends that in light of the
12   unsettled pleadings in this action, including improperly named Defendant Kanye West, the
13   balance of this action—including discovery—should remain stayed until the pleadings are
14
     settled.
15
                Defendant AJR Films’ Position: Defendant AJR Films joins in Defendant West
16
     Brands’ position, as stated above.
17
18
19
20
21
22
23
24
25
26
27
28
                                                    12
                                    JOINT STATUS CONFERENCE STATEMENT

                                                                   REMOVAL EXHIBIT C PAGE 138
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 147 of 159 Page ID #:147




 1   DATED: May 14, 2021                Respectfully submitted,
 2                                      KIM LEGAL, APC
                                        HELEN KIM LAW, APC
 3                                      ECOTECH LAW GROUP, P.C.
 4
 5
                                        By:__/s/ DARA TABESH________________
 6                                          Dara Tabesh
                                            Frank H, Kim
 7                                          Helen U. Kim
                                            Attorneys for Plaintiff Michael Pearson
 8
 9
10
     DATED: May 14, 2021                Respectfully submitted,
11
                                        GREENBERG TRAURIG, LLP
12
13
                                        By:_/s/ BRYAN W. PATTON___ _____
14                                          Ashley Farrell Pickett
                                            Bryan W. Patton
15                                          Attorneys for Defendant West Brands, LLC
16
     DATED: May 14, 2021                Respectfully submitted,
17
                                        ENGELMAN LAW, APC
18
19
                                        By: _/s/ BRITANY M. ENGELMAN___ ______
20
                                            Britany M. Engelman
21                                          Attorneys for Defendant AJR Films, Inc.
22
23
24
25
26
27
28
                                           13
                           JOINT STATUS CONFERENCE STATEMENT

                                                      REMOVAL EXHIBIT C PAGE 139
 Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 148 of 159 Page ID #:148




 1                                       PROOF OF SERVICE

 2                   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3          I am employed in the County of San Francisco, State of California. I am over the age of
     18 and not a party to the within action. My business address is EcoTech Law Group, P.C., 5
 4   Third Street, Suite 700, San Francisco, CA 94103.
 5   On May 15, 2021, I caused the document(s) described as:

 6   Bandara et al. v. Bonobos et al. – Case No. 20STCV31684

 7   JOINT STATUS CONFERENCE STATEMENT
 8   to be served in this action by sending by serving a true copy thereof on Case Anywhere to
     interested parties as follows:
 9
     West Brands, LLC
10   AJR Films Inc.
11

12
            I declare under penalty of perjury under the laws of the State of California that the
13   foregoing is true and correct.
            Executed this May 15, 2021, at San Francisco, CA.
14

15

16                                                                    Dara Tabesh

17

18

19
20

21

22

23

24

25

26

27

28
                                                    Page 1
                                                         REMOVAL EXHIBIT C PAGE 140
                                             PROOF OF SERVICE
      Case 2:21-cv-05022   Document 1 Filed 06/21/21 Page 149 of 159 Page ID #:149
                      E-Served: May 18 2021 7:48PM PDT Via Case Anywhere




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                   SUPERIOR COURT OF THE STATE OF CALIFORNIA

11                             FOR THE COUNTY OF LOS ANGELES

12
     MICHAEL PEARSON, individually and on            Case No.: 20STCV31684
13
     behalf of all others similarly situated,        (related to Case No. 20STCV26420)
14
                  Plaintiff,                         Assigned to Hon. Carolyn B. Kuhl, Dept. 12
15          v.
                                                     PROPOSED ORDER
16   West Brands, LLC, a Delaware limited
17   liability company; Very Good Touring, Inc., a
     California corporation; Kanye West, an          Complaint Filed: August 20, 2020
18   individual; AJR Films Inc., a California
     corporation; and DOES 1 through 50,
19   inclusive,
20
                   Defendants.
21
22
23
24
25
26
27
28
                                                  1
                                          [PROPOSED] ORDER

                                                              REMOVAL EXHIBIT C PAGE 141
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 150 of 159 Page ID #:150




 1                                     [PROPOSED] ORDER
 2          After having considered Plaintiff’s Request for Dismissal of Defendants Sayven
 3   Entertainment Corp. and Mill Ticket Entertainment, LLC, and the supporting Declaration of
 4   Dara Tabesh thereto,
 5          IT IS HEREBY ORDERED AS FOLLOWS:
 6          Defendants Sayven Entertainment Corp. and Mill Ticket Entertainment, LLC are
 7   hereby dismissed from this action without prejudice.
 8          IT IS SO ORDERED
 9   Dated: May 18, 2021
                                              By:
10                                                  Hon. Carolyn B. Kuhl
                                                    Judge, California Superior Court
11                                                  Los Angeles County
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                           [PROPOSED] ORDER

                                                                REMOVAL EXHIBIT C PAGE 142
     Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 151 of 159 Page ID #:151




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          3
                                  [PROPOSED] ORDER

                                                     REMOVAL EXHIBIT C PAGE 143
      Case 2:21-cv-05022   Document 1 Filed 06/21/21 Page 152 of 159 Page ID #:152
                      E-Served: May 18 2021 7:48PM PDT Via Case Anywhere




 1   FRANK H. KIM (SBN 264609)
        fkim@kim-legal.com
 2   KIM LEGAL, APC
     3435 Wilshire Blvd, Suite 2700
 3   Los Angeles, CA 90010
     Telephone: (323) 482-3300
 4   Facsimile: (866) 652-7819
 5   HELEN U. KIM (SBN 260195)
        helen@helenkimlaw.com
 6   HELEN KIM LAW, APC
     3435 Wilshire Blvd, Suite 2700
 7   Los Angeles, CA 90010
     Telephone: (323) 487-9151
 8   Facsimile: (866) 652-7819
 9   DARA TABESH (SBN 230434)
10      dara.tabesh@ecotechlaw.com
     ECOTECH LAW GROUP, P.C.
11   5 Third Street, Suite 700
     San Francisco, CA 94103
12   Telephone: (415) 503-9164
     Facsimile: (415) 651-8639
13
     ATTORNEYS FOR PLAINTIFF MICHAEL PEARSON
14
                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
15
                               FOR THE COUNTY OF LOS ANGELES
16
17
     MICHAEL PEARSON, individually and on            Case No.: 20STCV31684
18   behalf of all others similarly situated,        (related to Case No. 20STCV26420)
19                Plaintiff,                         Assigned to Hon. Carolyn B. Kuhl, Dept. 12
20          v.
                                                     PLAINTIFF’S REQUEST FOR
21   West Brands, LLC, a Delaware limited            DISMISAL OF SAYVEN
     liability company; Very Good Touring, Inc., a   ENTERTAINMENT CORP. AND MILL
22   California corporation; Kanye West, an          TICKET ENTERTAINMENT LLC;
23   individual; AJR Films Inc., a California        DECLARATION OF DARA TABESH IN
     corporation; and DOES 1 through 50,             SUPPORT THEREOF
24   inclusive,

25                 Defendants.                       Complaint Filed: August 20, 2020
26
27
28
                                                 1
                                       REQUEST FOR DISMISSAL

                                                              REMOVAL EXHIBIT C PAGE 144
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 153 of 159 Page ID #:153




 1                                      REQUEST FOR DISMISSAL
 2            Pursuant to California Rules of Court, Rule 3.770, Plaintiffs hereby request dismissal of

 3   Defendants Sayven Entertainment Corp. and Mill Ticket Entertainment LLC. As set forth in the

 4   accompanying Declaration of Dara Tabesh below, upon Plaintiff’s investigations, based on the

 5   information available at this time, Plaintiff does not believe that these Defendants should be

 6   named parties in this action, though Plaintiff requests dismissal without prejudice as to these

 7   Defendants in the event that new facts or information comes to light. (See Tabesh Declaration.)

 8            No consideration, direct or indirect, was given for this dismissal. (Tabesh Declaration ¶
     5.)
 9
              Plaintiffs note that the matter is still in the pleadings stage.
10
              Further, the Court has not waived fees or costs for a party in this case.
11
              Plaintiffs are available to provide any other information at the Court’s Request.
12
           Dated: May 17, 2021                        ECOTECH LAW GROUP, P.C.
13
14
                                                      By: ____________________________________
15                                                        Dara Tabesh, Esq
                                                          Attorneys for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
                                             REQUEST FOR DISMISSAL

                                                                       REMOVAL EXHIBIT C PAGE 145
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 154 of 159 Page ID #:154




 1                                 DECLARATION OF DARA TABESH
 2          I, Dara Tabesh, declare as follows:

 3          1.        I am over the age of 18 and not a party to the action. I am an attorney at law,
 4   duly admitted and licensed to practice before all courts of this State and I am an attorney at
 5   EcoTech Law Group, P.C., 5 Third St., Ste. 700, San Francisco, CA 94103. I am one of the
 6   attorneys for Plaintiffs in this action, and my knowledge of the information and events
 7   described herein derives from a combination of my personal knowledge and a careful review of
 8   the file, relevant court records, and communications with other Plaintiff’s counsel. If called as a
 9   witness, I could and would competently testify thereto.
10          2.        I submit this declaration in support of Plaintiffs’ Requests for Dismissal of
11   Defendants Sayven Entertainment Corp. and Mill Ticket Entertainment, LLC.
12          3.        Specifically, Plaintiffs hereby request that Defendants Sayven Entertainment
13   Corp. and Mill Ticket Entertainment, LLC be dismissed from this matter without prejudice.
14          4.        Plaintiffs, based on its investigations no longer believe that either Defendant is
15   an appropriately named party to this action.
16
            5.        No consideration was given to or from Plaintiffs or either Defendant in exchange
17
     for dismissal.
18
            I declare under penalty of perjury under the laws of the State of California and the United
19
     States of America that the foregoing is true and correct.
20
            Executed this 18th day of May 2021 in San Francisco, CA.
21
22
                                                _______________________________
23
                                                             Dara Tabesh
24
25
26
27
28
                                                     3
                                           REQUEST FOR DISMISSAL

                                                                    REMOVAL EXHIBIT C PAGE 146
 Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 155 of 159 Page ID #:155

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                            Civil Division
                     Central District, Spring Street Courthouse, Department 12

20STCV31684                                                                         May 19, 2021
MICHAEL PEARSON vs WEST BRANDS, LLC, et al.                                           11:30 AM


Judge: Honorable Carolyn B. Kuhl                    CSR: None
Judicial Assistant: L. M'Greene                     ERM: None
Courtroom Assistant: None                           Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): Frank H Kim (Telephonic) via LACC; Dara Tabesh (Telephonic) via LACC
For Defendant(s): Britany Michelle Engelman via LACC (Telephonic); Ashley Michelle Farrell
Pickett via LACC (Telephonic)




NATURE OF PROCEEDINGS: Further Status Conference

The matter is called for hearing.

The Court reads and considers the Joint Status Report filed on 5/17/2021.

The stays on discovery and pleadings are lifted.

If a motion is necessary, a pre-pleading conference is required and can be requested by a joint
posting on the message board to the court.

Further Status Conference is scheduled for 09/08/2021 at 10:00 AM in Department 12 at Spring
Street Courthouse.

A Joint Status Report is to be filed five days prior to the hearing.

Plaintiff is to provide notice.




                                            Minute Order                               Page 1 of 1
                                                              REMOVAL EXHIBIT C PAGE 147
       Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 156 of 159 Page ID #:156
     ÿ

 1ÿ 9ÿÿÿÿÿ3ÿ          ÿ$&
                            6'ÿ    '+,3ÿ   ÿ
           !"  #$%"
 ÿ /01ÿ345637ÿ689ÿ      #       () *      - $ÿ
 ÿ F=ÿG  ÿ:;H <@=<>@=;?C@ÿ7ÿ
                                ÿ<ABCÿ1D;ÿE@ÿÿÿ
 ÿ 5@
     9ÿLM<@=I;N;>F<G@@JÿJÿÿÿKK1ÿÿÿ
 ÿ 8 83ÿÿ6ÿ3ÿ1ÿ
 ÿ ÿR434Sÿ
       ÿÿÿÿO('(P%O    /0    (1ÿ'(P36T7
                                   "#$'*Q+  ÿ   ,-$ÿ
                                             689ÿ
 ÿ F=ÿG  ÿ:;H <@=<>@=;?C@ÿ7ÿ
                                ÿ<ABCÿ1D;ÿE@ÿÿÿ
 ÿ 5@9LM<@=I;N;>F<G@@JÿJÿÿÿKK111ÿÿÿ
 ÿ ÿ ÿ58ÿ3ÿÿ
1ÿ ÿ49Z[49Rÿ
       ÿÿÿÿU*V*+W*X(Y36Tÿ       O%(,-5\Z]87W(,O'*Q+,ÿ8^ -$ÿ
                                                         9^ÿ
        ÿ
         5>   ; ?
                B ÿ  E ?@
11ÿ LGÿ9?LGM;=MFCÿ7ÿ1ÿ@  ECÿ
                                  D ; E@ ÿ   ÿ
1ÿ 5@9ÿLM<@=I;N;
                >F<G@@JÿJÿ11ÿÿ1KK1ÿÿ
1ÿ _``abcdefÿgabÿhi_jc`jggÿkjlm_diÿhd_bfacÿ
1ÿ ÿ
1ÿ                                  n]84\0Z\ÿ9Z]\[ÿZoÿ[R4ÿn[6[4ÿZoÿ9630oZ\S06ÿÿ
1ÿ                                                oZ\ÿ[R4ÿ9Z]S[pÿZoÿ3Znÿ6S5434nÿ
1ÿ 678 ÿq8 43Cÿ;GB;A;BDL<<rÿLGBÿFGÿ ÿ7L=@ÿ3FJÿ57w1ÿ
1ÿ s@>L<tÿFtÿL<<ÿFE>@?=ÿ=;N;<L?<rÿ=;EDLE@BCÿÿ                    ?@<LE@BÿEFÿ7L=@ÿ3Fÿ57wÿÿ
       ÿ          ÿ              ÿ
1ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿq<L;GE;ttCÿ                            ÿ
                                                                  _YY#)P(UÿW-ÿm-P+ÿl*V-'yPÿz+ÿ{|O'}ÿ~(W+ÿÿ
ÿ ÿ  ÿ          A  ÿ                                           ÿ
                                                                  SZ[094ÿZoÿ\]30S5ÿ6Sÿo]\[R4\ÿ
1ÿ :@=Eÿ?LGB=Cÿ 7CÿLÿ@<LuL?@ÿ<;N;E@Bÿÿ n[6[]nÿ9ZSo4\4S94ÿ
ÿ <7L ;Ls;<;ErÿMFNILGrvÿw@?rÿFFBÿ5FD?;GHCÿ6GMCÿLÿ ÿ
           <;tF?G;LÿMF?IF?LE;FGvÿLGr@ÿ:@=ECÿLGÿ LE@Jÿÿÿ@IE@Ns@?ÿCÿ1ÿÿ
ÿ MF?I;AF;?BLDE;LF<vGÿx
       ;GB                         ÿ9;<N=ÿ6GMCÿLÿ7L<;tF?G;Lÿ 5;N@Jÿÿ1JÿLNÿ
                           vÿLGBÿ48ÿ1ÿE>?FDH>ÿCÿ              @IEJÿÿÿ1ÿ
ÿ ;GM<D=;A@Cÿ                                                   q<LM@JÿÿI?;GHÿE?@@Eÿ7FD?E>FD=@ÿÿÿÿÿÿ
ÿ ÿÿ ÿ @t@GBLGE=ÿ                                             ÿÿÿÿÿÿÿÿÿÿÿÿ1ÿI?;GHÿE?@@Eÿÿ
                                                                  ÿÿÿÿÿÿÿÿÿÿÿÿF=ÿGH@<@=Cÿ7L<;tF?G;Lÿ1ÿ
ÿ ÿ  ÿ                                                          ÿ
                                                                  7FNI<L;GEÿ9;<@BJÿÿDHD=EÿCÿÿ
ÿ    ÿ
ÿ               ÿ
  ÿ               ÿ
                                                                 1ÿ
                           345678ÿ49ÿ 63 ÿ3ÿ9 58 ÿ55REMOVAL
                                                          ÿ74398 8378ÿ
                                                                   EXHIBIT C PAGE 148
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 157 of 159 Page ID #:157
     ÿ

 ÿ ÿÿ !ÿ"#$!%ÿ&'ÿ !$#ÿ#&!(%ÿ)ÿ#!*#'+ÿ
 1ÿ ÿ "!%!ÿ,!ÿ&$*!ÿ-./-ÿ01ÿ2/3ÿ4ÿ14ÿ114ÿ-.5ÿ-/-67ÿ70185951:5ÿ:/;5ÿ01ÿ
 ÿ <58095ÿ-.5ÿ0109/<=5ÿ7/90=31ÿ>?ÿ@6.=ÿA1ÿ-.5ÿ70;B=5CÿA-AD/-A01ÿE90D9/;4ÿ5B/9-;51-ÿ14ÿ
 ÿ B9A1Dÿ-955-ÿ7069-.0675?ÿÿ99/1Fÿ?ÿ@A;ÿ08ÿ@A;ÿ5D/=4ÿE7ÿ/1Gÿ/9/ÿ5/<57.ÿ08ÿ8:0-5:.ÿ/Hÿ
 ÿ 906B4ÿE?7?ÿ/BB5/95Gÿ01ÿ<5./=8ÿ08ÿB=/A1-A88ÿ2A:./5=ÿE5/9701?ÿÿ7.=53ÿ95995==ÿEA:F5--ÿ08ÿ
 ÿ 9551<59Dÿ59/69ADÿ Eÿ/BB5/95Gÿ01ÿ<5./=8ÿ08ÿG5851G/1-ÿI57-ÿ>9/1G74ÿ 7ÿ/1Gÿ>9A--153ÿ2?ÿ
 ÿ 81D5=;/1ÿ/BB5/95Gÿ01ÿ<5./=8ÿ08ÿJÿ9A=;74ÿ61:?ÿÿ5.5ÿ7069-ÿ;/G5ÿ-.5ÿ80==0HA1Dÿ96=A1D7Kÿ
 ÿ        ?ÿ5.5ÿ7-/37ÿ01ÿGA7:0M593ÿ/1GÿB=5/GA1D7ÿ/95ÿ=A8-5GNÿ
 ÿ        1?ÿ68ÿ/ÿ;0-A01ÿA7ÿ15:577/934ÿ/ÿB95OB=5/GA1Dÿ:0185951:5ÿA7ÿ95P6A95Gÿ/1Gÿ:/1ÿ<5ÿ95P657-5Gÿ
ÿ            <3ÿ/ÿQ0A1-ÿB07-A1Dÿ01ÿ-.5ÿ;577/D5ÿ<0/9Gÿ-0ÿ-.5ÿ:069-Nÿ
ÿ        ?ÿÿ969-.59ÿ-/-67ÿ70185951:5ÿA7ÿ7:.5G6=5Gÿ809ÿRR11ÿ/-ÿKÿ2ÿA1ÿ
1ÿ            5B/9-;51-ÿ1ÿ/-ÿB9A1Dÿ-955-ÿ7069-.0675Nÿ/1Gÿ
ÿ        ?ÿÿJ0A1-ÿ-/-67ÿ5B09-ÿA7ÿ-0ÿ<5ÿ8A=5Gÿ8AM5ÿG/37ÿB9A09ÿ-0ÿ-.5ÿ.5/9A1D?ÿ
ÿ ÿ
ÿ 58Kÿÿ2/3ÿ14ÿ11ÿ                   ,$Sÿ!TUÿ"*ÿ
ÿ                                           !!&ÿ,$SÿVUÿ"*ÿ
                                            !*!* ÿVÿT#W"Uÿ"*ÿ
ÿ ÿ                                       ÿ
ÿ ÿ                                       >3Kÿ XYXÿ[\]^_ÿ̀aÿbcdÿ
ÿ ÿ                                             99/1Fÿ?ÿ@A;4ÿ87P?ÿ
                                                  /9/ÿ5/<57.4ÿ87P?ÿ
1ÿ                                               5=51ÿ?ÿ@A;4ÿ87P?ÿ
                                                  --091537ÿ809ÿE=/A1-A88ÿ
1ÿ                                               ÿ
11ÿ                                              ÿ
1ÿ ÿ
1ÿ ÿÿ
1ÿ ÿ
1ÿ ÿ
1ÿ ÿ
1ÿ ÿ
  ÿ                                                 1ÿ
                        345678ÿ49ÿ 63 ÿ3ÿ9 58 ÿ55REMOVAL
                                                       ÿ74398 8378ÿ
                                                                EXHIBIT C PAGE 149
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 158 of 159 Page ID #:158
     ÿ

 ÿ                                         ÿÿ!"#$!ÿ
 ÿ                                                     ÿ
                                    %&'()*ÿ+,ÿ-%(.ÿ/'&*0(1ÿ22$1ÿ%.ÿ&3,ÿ
 1ÿ ÿ                                           456$"789:;ÿ
 ÿ 6<6!ÿÿ$<2#=#<1ÿ$>=6?ÿÿ2 ÿ<=@!2! ÿ
 ÿ ÿÿ AÿABCÿADECÿFGÿHCIJDKCLÿ6ÿMNHÿFJCIÿÿOCNIHÿFGÿNPCÿNQRÿQFAÿNÿSNIAOÿAFÿABDHÿNKADFQTÿUOÿ
 ÿ VÿWHDQCHHÿÿNRRICHHÿDHXÿ11ÿYDZHBDICÿ[ZJRTLÿACTÿLÿFHÿQPCZCHLÿ7ÿÿ
 ÿ ÿÿ 4QÿUNOÿLÿLÿ6ÿHCIJCRÿAIWCÿKFSDCHÿFGÿABCÿGFZZFMDQPÿRFKWECQA\H]ÿRCHKIDVCRÿNHXÿ
 ÿ 8,ÿ# 6ÿ=6#$!ÿÿ>2#=@ÿ<=_ÿ>6`!ÿ6<6> ÿ$=!!=$!ÿ
 ÿ ÿFQÿABCÿDQACICHACRÿSNIADCHÿDQÿABDHÿNKADFQÿNHÿGFZZFMHaÿÿ
ÿ ÿHBZCOÿ9NIICZZÿbDKcCAALÿ8HdTÿ                            [IDANQOÿUTÿ8QPCZENQÿDKcHLÿ8HdTÿ
ÿ [IONQÿYTÿbNAAFQLÿ8HdTÿ                                    !*|%3}&*ÿ2&~1ÿ<$ÿÿ
ÿ @!!=/!@ÿ           6<>#@1ÿ22ÿÿ
       ÿ7CQAWIOÿbNIcÿ8NHALÿWDACÿÿÿ
                                                              ÿYDZHBDICÿ[ZJRTLÿWDACÿÿ
                                                              [CJCIZOÿDZZHLÿ7ÿÿ
         FHÿQ  PCZCHLÿ
                      7ÿ    e
1ÿ 8ENDZXÿGNIICZZSDKcCAANfPAZNMTKFEÿ ÿÿ                    8ENDZXÿVECfCQPCZENQZNMGDIETKFEÿ
                                                              ghhijklmnÿpijÿgvÿzsyÿw{ÿ
       8EN  DZXÿSNA
                  AF QVMfP   AZ
                              N MT
ÿ ghhijklmnÿpijÿqrstÿuvgwxsyÿzz{ÿKFEÿ                 ÿ
ÿ ÿ                                                   ÿ
ÿ RFKWEC/?ÿ!      <#2ÿÿ!2!$6=#$ÿ6<= # #=aÿ6ÿKNWHCRÿNÿKFSOÿFGÿABCÿ
             QA\H]ÿAFÿVCÿÿÿÿÿÿÿÿÿ ÿÿ
ÿ ÿCIJDKCTÿ
ÿ ÿ 6ÿRCKZNICÿWQRCIÿSCQNZAOÿFGÿSCIWIOÿWQRCIÿABCÿZNMHÿFGÿABCÿANACÿFGÿ7NZDGFIQDNÿABNAÿABCÿ
ÿ NÿVFJCÿDHÿAIWCÿNQRÿKFIICKATÿ
ÿ ÿ 8CKWACRÿFQÿUNOÿLÿLÿNAÿFHÿQPCZCHLÿ7NZDGFIQDNTÿ
ÿ
ÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ                                                         ÿ          ÿ
1ÿ  ÿ       ÿ       ÿ       ÿ       ÿ       ÿ        9I
                                                       NQ cÿ
                                                           ¡DEÿ
ÿ ÿÿ
ÿ
ÿ
ÿ
ÿ
  ÿ                                                     1ÿ
                       345678ÿ49ÿ 63 ÿ3ÿ9 58 ÿ55REMOVAL
                                                      ÿ74398 8378ÿ
                                                               EXHIBIT C PAGE 150
      Case 2:21-cv-05022 Document 1 Filed 06/21/21 Page 159 of 159 Page ID #:159



 1
                                      PROOF OF SERVICE
 2
   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3       I, Terrine Pearsall, am employed in the aforesaid county, State of California; I am
 4 over the age of 18 years and not a party to the within action; my business address is 1840
   Century Park East, Suite 1900, Los Angeles, California 90067.
 5
        On June 21, 2021, I served the DEFENDANTS’ JOINT NOTICE OF REMOVAL
 6 PURSUANT TO 28 U.S.C. SECTIONS 1332(d) AND 1453 on the interested parties in this
     action as follows:
 7
 8
      Frank H. Kim, Esq.                           Britany M. Engelman Hicks, Esq.
 9    Kim Legal, APC                               Engelman Law, APC
10
      3435 Wilshire Blvd., Suite 2700              9595 Wilshire Blvd., Suite 900
      Los Angeles, CA 90010                        Beverly Hills, CA 90212
11    Attorneys for Plaintiff Michael Pearson      Attorneys for AJF Films, Inc.
12
      Helen U. Kim, Esq.                           Dara Tabesh, Esq.
13    Helen Kim Law, APC                           Ecotech Law Group, P.C.
14    3435 Wilshire Blvd., Suite 2700              5 Third Street, Suite 700
      Los Angeles, CA 90010                        San Francisco, CA 94103
15    Attorneys for Plaintiff Michael Pearson      Attorneys for Plaintiff Michael Pearson
16
           (BY MAIL)
17                I am readily familiar with the business practice of my place of employment
18
             in respect to the collection and processing of correspondence, pleadings and
             notices for mailing with United States Postal Service. The foregoing sealed
19           envelope was placed for collection and mailing this date consistent with the
             ordinary business practice of my place of employment, so that it will be picked
20           up this date with postage thereon fully prepaid at Los Angeles, California, in the
             ordinary course of such business.
21
22        (FEDERAL) I declare under penalty of perjury that the foregoing is true and
                    correct, and that I am employed at the office of a member of
23                  the bar of this Court at whose direction the service was made.
24
             Executed on June 21, 2021, at Los Angeles, California.
25
                                                      /s/ Terrine Pearsall
26                                                   Terrine Pearsall
27
28
                                        PROOF OF SERVICE
     ACTIVE 58310074v1
